Exhibit 10.85
 
 
CONSTRUCTION LOAN AGREEMENT
 
by and between
 
 
ASF of Green Hills, LLC,
 
a Tennessee non-profit limited liability company,
 
as Borrower,
 
 
and
 
 
American Retirement Corporation,
 
a Tennessee corporation,
 
as Lender,
 
 
with respect to
 
The Cumberland at Green Hills
 
Burton Hills, Nashville, Tennessee



--------------------------------------------------------------------------------


 
 
Article I
General Information.
1
Section 1.1
Conditions to Closing.
1
Section 1.2
Schedules.
1
Section 1.3
Defined Terms.
1
Article II
Advances of the Loan.
1
Section 2.1
The Loan.
1
Section 2.2
Purpose; Reallocation; Revenues from Property.
2
Section 2.3
Draw Requests.
2
Section 2.4
Additional Terms Regarding Advances.
2
Section 2.5
Liability of Lender.
2
Article III
Representations and Warranties.
3
Section 3.1
Organization, Power and Authority of Borrower; Loan Documents.
3
Section 3.2
Other Documents; Laws.
3
Section 3.3
Taxes.
3
Section 3.4
Legal Actions.
3
Section 3.5
Nature of Loan.
3
Section 3.6
Trade Names.
3
Section 3.7
Financial Statements.
4
Section 3.8
ERISA and Prohibited Transactions.
4
Section 3.9
Compliance with Zoning and Other Requirements.
4
Section 3.10
Plans and Specifications.
4
Section 3.11
Building Permits; Other Permits.
4
Section 3.12
Utilities.
4
Section 3.13
Access; Roads.
5
Section 3.14
Other Liens.
5
Section 3.15
No Work Commenced.
5
Section 3.16
No Material Adverse Change.
5
Section 3.17
Defaults.
5
Section 3.18
Affirmation of Representations and Warranties.
5
Article IV
Affirmative Covenants and Agreements.
6
Section 4.1
Commencement and Completion of Construction.
6
Section 4.2
Approval of Construction.
6
Section 4.3
Deposits to Balance Loan.
6
Section 4.4
Compliance with Laws; Encroachments.
7

 
 
i

--------------------------------------------------------------------------------


 
 
Section 4.5
Inspections; Cooperation.
7
Section 4.6
Contracts, Vouchers and Receipts.
7
Section 4.7
Payment and Performance of Contractual Obligations.
7
Section 4.8
Correction of Construction Defects.
7
Section 4.9
Insurance.
8
Section 4.10
Adjustment of Condemnation and Insurance Claims.
9
Section 4.11
Utilization of Net Proceeds.
9
Section 4.12
Management.
10
Section 4.13
Books and Records; Financial Statements.
10
Section 4.14
Estoppel Certificates.
11
Section 4.15
Taxes.
11
Section 4.16
Lender’s Rights to Pay and Perform.
11
Section 4.17
Reimbursement; Interest.
11
Section 4.18
Notification by Borrower.
12
Section 4.19
Indemnification by Borrower.
12
Section 4.20
Fees and Expenses.
12
Section 4.21
Appraisals.
12
Section 4.22
Leasing and Tenant Matters.
12
Section 4.23
Principal Depository.
13
Section 4.24
Existence; Name.
13
Article V
Negative Covenants.
13
Section 5.1
Conditional Sales.
13
Section 5.2
Changes to Plans and Specifications.
13
Section 5.3
Insurance Policies and Bonds.
13
Section 5.4
Transfer of Assets.
13
Section 5.5
Liens.
13
Section 5.6
Extensions of Credit.
14
Section 5.7
Borrowings.
14
Section 5.8
Debt Service Coverage Ratio.
14
Section 5.9
Restricted Payments; Preemptive Rights.
14
Section 5.10
Investments.
15
Section 5.11
Mergers, Consolidations, Acquisitions and Sales.
15
Article VI
Events of Default.
16
Section 6.1
Payment Default.
16
Section 6.2
Default Under Other Loan Documents.
16

 
 
ii

--------------------------------------------------------------------------------


 
 
Section 6.3
Accuracy of Information; Representations and Warranties.
16
Section 6.4
Deposits.
16
Section 6.5
Insurance Obligations.
16
Section 6.6
Other Obligations.
16
Section 6.7
Progress of Construction.
17
Section 6.8
Damage to Improvements.
17
Section 6.9
Lapse of Permits or Approvals.
17
Section 6.10
Completion of Construction.
17
Section 6.11
Mechanic’s Lien.
17
Section 6.12
Survey Matters.
17
Section 6.13
General Contractor Default.
17
Section 6.14
Performance Enjoined or Prohibited.
18
Section 6.15
Bankruptcy.
18
Section 6.16
Appointment of Receiver, Trustee, Liquidator.
18
Section 6.17
Judgment.
18
Section 6.18
Dissolution; Change in Business Status.
18
Section 6.19
Default Under Other Indebtedness.
18
Section 6.20
Change in Controlling Interest.
18
Section 6.21
Material Adverse Change.
19
Article VII
Remedies on Default.
19
Section 7.1
Remedies on Default.
19
Section 7.2
No Release or Waiver; Remedies Cumulative and Concurrent.
20
Article VIII
Miscellaneous.
20
Section 8.1
Further Assurances; Authorization to File Documents.
20
Section 8.2
No Warranty by Lender.
21
Section 8.3
Standard of Conduct of Lender.
21
Section 8.4
No Partnership.
21
Section 8.5
Severability.
21
Section 8.6
Notices.
21
Section 8.7
Permitted Successors and Assigns; Disclosure of Information.
23
Section 8.8
Modification; Waiver.
24
Section 8.9
Third Parties; Benefit.
24
Section 8.10
Rules of Construction.
24
Section 8.11
Counterparts.
24
Section 8.12
Signs; Publicity.
25

 
 
iii

--------------------------------------------------------------------------------


 
 
Section 8.13
Governing Law.
25
Section 8.14
Time of Essence.
25
Section 8.15
Electronic Transmission of Data.
25
Section 8.16
Dispute Resolution.
25
Section 8.17
Forum.
27
Section 8.18
WAIVER OF JURY TRIAL.
27
Section 8.19
USA Patriot Act Notice.
27
Section 8.20
Entire Agreement.
28

 
 
 
iv

--------------------------------------------------------------------------------


 
 
 
Schedules to Construction Loan Agreement
 
Schedule 1
Definitions
 
Schedule 2
Form of Draw Request
 
Schedule 3
Budget
 
Schedule 4
Project Schedule
 
Schedule 5
Additional Terms Regarding Advances
 
Schedule 6
Leasing and Tenant Matters



 
v

--------------------------------------------------------------------------------




Construction Loan Agreement
 
This Construction Loan Agreement (this “Agreement”) is made as of the 12th day
of December, 2005, by and between ASF of Green Hills, LLC, a Tennessee
non-profit limited liability company (“Borrower”), and American Retirement
Corporation, a Tennessee corporation, its successors and assigns (collectively,
the “Lender”).
 
Recitals
 
Borrower has applied to Lender for a loan to finance certain costs related to
the construction and development of improvements on real property in which
Borrower has acquired or is acquiring an interest from Lender. Lender has agreed
to make the portion of the loan evidenced by the Senior Note from the proceeds
of a second loan being obtained by Lender from Bank of America, N.A. (the "Bank
of America Loan"). This loan will be made and disbursed on the terms and
conditions set forth in this Agreement and in the other documents evidencing and
securing the loan, and will be pledged by Lender as collateral for the Bank of
America Loan.
 
Now, therefore, in consideration of the premises, and in further consideration
of the mutual covenants and agreements herein set forth and of the sum of Ten
Dollars ($10.00) paid by each party to the other, receipt of which is hereby
acknowledged, the parties covenant and agree as follows:
 
Agreements
 
Article I
General Information.
 
Section 1.1  Conditions to Closing.
 
The conditions precedent to closing the Loan and recording the Mortgage are set
forth in the Closing Checklist.
 
Section 1.2  Schedules.
 
The Schedules attached to this Agreement are incorporated herein and made a part
hereof.
 
Section 1.3  Defined Terms.
 
Capitalized terms in this Agreement shall have the meanings ascribed to such
terms in the Preamble hereto and in Schedule 1.
 
 
Article II
Advances of the Loan.
 
Section 2.1  The Loan.
 
Borrower agrees to borrow the Loan from Lender, and Lender agrees to lend the
Loan to Borrower, subject to the terms and conditions herein set forth, in
incremental advances which will not exceed, in the aggregate, the Loan Amount.
Interest shall accrue and be payable in arrears only on sums advanced hereunder
for the period of time outstanding. The Loan is not a revolving loan; amounts
repaid may not be re-borrowed.
 
 
PAGE 1

--------------------------------------------------------------------------------


 
 
Section 2.2  Purpose; Reallocation; Revenues from Property.
 
The Loan shall be advanced by Lender in accordance with the terms of this
Agreement to pay those expenses related to the Loan and the Property that are
described in the Budget, but not, in the aggregate with respect to any line item
set forth in the Budget, in excess of the amount of the Loan to be disbursed for
such line item, as set forth in the Budget. Borrower will receive each advance
in trust for the purpose of paying only those costs for which the advance is
made and will utilize the funds advanced for no other purpose. With the prior
approval of Lender, any cost savings, actual or estimated, affecting any
approved line item within the Budget, other than the interest reserve, may be
reallocated by Borrower to any other line item within the Budget. Upon
completion of the Improvements and the payment of all costs in connection
therewith, any undisbursed proceeds of the Loan shall be allocated to the
interest reserve or to such other line item as Lender shall approve. Each
disbursement from a contingency reserve shall be subject to approval by Lender
as to the amount and purpose for which such disbursement will be used. If and
when Available Revenues are sufficient to pay all or any portion of the interest
on the Loan, Borrower shall apply the same to pay such interest in the order
hereinafter set forth, and Lender, at its sole option, may restrict or prohibit
future disbursements of the Loan for such purposes to the extent that Available
Revenues are sufficient to pay such amounts. Subject to any applicable
limitations set forth in the Note, Borrower shall apply Available Revenues to
pay the following items in the following order: (a) Current Interest accrued in
respect of the indebtedness evidenced by the Senior Note at the Base Rate, (b)
Accumulated Interest accrued in respect of the indebtedness evidenced by the
Senior Note at the Base Rate, (c) at Borrower's election, Restricted Payments
permitted by Section 5.9(c) of this Agreement, (d) Current Interest accrued in
respect of the indebtedness evidenced by the Senior Note at the Spread Rate,
(e) Current Interest accrued in respect of the indebtedness evidenced by the
Subordinated Note, (f) at Borrower's election, Restricted Payments permitted by
Section 5.9(d) of this Agreement, (g) Accumulated Interest accrued in respect of
the indebtedness evidenced by the Senior Note at the Spread Rate, and
(h) Accumulated Interest accrued in respect of the indebtedness evidenced by the
Subordinated Note.
 
Section 2.3  Draw Requests.
 
Advances shall be made not more frequently than monthly based on draw requests
signed by an Authorized Signers in the form attached hereto as Schedule 2 and
submitted to Bank of America, N.A. for funding to Lender's disbursement account.
Each draw request for hard costs shall be set forth on AIA Forms G702 and G703,
and shall be reviewed by the Construction Consultant, signed by the General
Contractor and, if requested by Lender, approved by the Architect. Draw requests
for hard costs shall show the percentage of completion of construction and shall
set forth in trade breakdown form and in such detail as may be required by
Lender the amounts expended and/or costs incurred for work done and materials
incorporated in the Improvements. Retainage will be withheld and released in
accordance with the terms of Schedule 5. Each draw request shall be supported by
such information and documentation (such as paid receipts, invoices, statements
of accounts, lien releases, etc.) as Lender may require to assure that amounts
requested are to be used to reimburse Borrower for costs previously paid by
Borrower or to pay costs incurred by Borrower that are to be paid from proceeds
of the Loan, as set forth in the Budget. Unless reasonably requested by Lender
in any instance, Borrower will not be required to provide any individual invoice
for an amount less than or equal to $5,000.00 in support of a draw request;
provided, Borrower shall provide or cause to be provided with each draw request
a complete listing of all payees and the amounts requested for payment by each.
 
Section 2.4  Additional Terms Regarding Advances.
 
Advances of the Loan shall also be subject to the terms and conditions set forth
in Schedule 5.
 
Section 2.5  Liability of Lender.
 
Lender shall in no event be responsible or liable to any Person other than
Borrower for the disbursement of or failure to disburse the Loan proceeds or any
part thereof and neither the General Contractor, Construction Consultant nor any
subcontractor, laborer or material supplier shall have any right or claim
against Lender under this Agreement or the other Loan Documents.
 
 
PAGE 2

--------------------------------------------------------------------------------


 
 
Article III
Representations and Warranties.
 
Borrower represents and warrants to Lender that:
 
Section 3.1  Organization, Power and Authority of Borrower; Loan Documents.
 
Borrower (a) is a non-profit limited liability company duly organized, existing
and in good standing under the laws of the state in which it is organized and is
duly qualified to do business and in good standing in the state in which the
Land is located (if different from the state of its formation) and in any other
state where the nature of Borrower’s business or property requires it to be
qualified to do business, (b) has the power, authority and legal right to own
its property and carry on the business now being conducted by it and to engage
in the transactions contemplated by the Loan Documents, and (c) is wholly owned
by American Seniors Foundation, Inc., an Ohio non-profit corporation. The Loan
Documents to which Borrower is a party have been duly executed and delivered by
Borrower, and the execution and delivery of, and the carrying out of the
transactions contemplated by, such Loan Documents, and the performance and
observance of the terms and conditions thereof, have been duly authorized by all
necessary organizational action by and on behalf of Borrower. The Loan Documents
to which Borrower is a party constitute the valid and legally binding
obligations of Borrower and are fully enforceable against Borrower in accordance
with their respective terms, except to the extent that such enforceability may
be limited by laws generally affecting the enforcement of creditors’ rights.
 
Section 3.2  Other Documents; Laws.
 
The execution and performance of the Loan Documents to which Borrower is a party
and the consummation of the transactions contemplated thereby will not conflict
with, result in any breach of, or constitute a default under, the organizational
documents of Borrower, or any contract, agreement, document or other instrument
to which Borrower is a party or by which Borrower or any of its properties may
be bound or affected, and such actions do not and will not violate or contravene
any Law to which Borrower is subject.
 
Section 3.3  Taxes.
 
Borrower has filed all federal, state, county and municipal Tax returns required
to have been filed by Borrower and has paid all Taxes which have become due
pursuant to such returns or pursuant to any Tax assessments received by
Borrower.
 
Section 3.4  Legal Actions.
 
There are no Claims or investigations by or before any court or Governmental
Authority, pending, or to the best of Borrower’s knowledge and belief,
threatened against or affecting Borrower, Borrower’s business or the Property.
Borrower is not in default with respect to any order, writ, injunction, decree
or demand of any court or any Governmental Authority affecting Borrower or the
Property.
 
Section 3.5  Nature of Loan.
 
Borrower is a business or commercial organization. The Loan is being obtained
solely for business or investment purposes, and will not be used for personal,
family, household or agricultural purposes.
 
Section 3.6  Trade Names.
 
Borrower conducts its business solely under the name set forth in the Preamble
to this Agreement and makes use of no trade names in connection therewith,
unless such trade names have been previously disclosed to Lender in writing.
 
 
PAGE 3

--------------------------------------------------------------------------------


 
 
Section 3.7  Financial Statements.
 
The financial statements heretofore delivered by Borrower and each Guarantor to
Lender and Bank of America, N.A. are true and correct in all respects, have been
prepared in accordance with sound accounting principles consistently applied,
and fairly present the respective financial conditions of the subjects thereof
as of the respective dates thereof.
 
Section 3.8  ERISA and Prohibited Transactions.
 
As of the date hereof and throughout the term of the Loan: (a) Borrower is not
and will not be (i) an “employee benefit plan,” as defined in Section 3(3) of
ERISA, (ii) a “governmental plan” within the meaning of Section 3(32) of ERISA,
or (iii) a “plan” within the meaning of Section 4975(e) of the Code; (b) the
assets of Borrower do not and will not constitute “plan assets” within the
meaning of the United States Department of Labor Regulations set forth in
Section 2510.3-101 of Title 29 of the Code of Federal Regulations;
(c) transactions by or with Borrower are not and will not be subject to state
statutes applicable to Borrower regulating investments of fiduciaries with
respect to governmental plans; and (d) Borrower will not engage in any
transaction that would cause any Obligation or any action taken or to be taken
hereunder (or the exercise by Lender of any of its rights under the Mortgage or
any of the other Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under ERISA or Section
4975 of the Code. Borrower agrees to deliver to Lender such certifications or
other evidence of compliance with the provisions of this Section as Lender may
from time to time request.
 
Section 3.9  Compliance with Zoning and Other Requirements.
 
The anticipated use of the Property complies with applicable zoning ordinances,
regulations and restrictive covenants affecting the Land. All use and other
requirements of any Governmental Authority having jurisdiction over the Property
have been satisfied. No violation of any Law exists with respect to the
Property.
 
Section 3.10  Plans and Specifications.
 
The Plans and Specifications are complete and adequate for the Construction of
the Improvements. The Plans and Specifications have been approved by all
Governmental Authorities having or claiming jurisdiction over the Property and
by the beneficiary of each restrictive covenant affecting the Property whose
approval is required. The Plans and Specifications have also been approved by
any tenant and by any prospective purchaser of the Property or provider of
permanent financing for the Property whose approval is required. To the best of
Borrower’s knowledge, the Improvements, if constructed substantially in
accordance with the Plans and Specifications, will fully comply with all
applicable Laws, including those Laws relating to access and facilities for
disabled persons.
 
Section 3.11  Building Permits; Other Permits.
 
All building, construction and other permits necessary or required in connection
with the Construction of the Improvements have been validly issued or will be
issued in a timely manner by a date sufficient to ensure commencement of
construction and Completion of Construction in accordance with the Project
Schedule. All required fees have been paid and bonds and/or other security have
been posted in connection with all permits that have been issued, and adequate
amounts are included in the Budget to pay all fees and the cost of all bonds and
other security in connection with permits to be issued in the future. Following
the issuance thereof, all permits will remain in full force and effect.
 
Section 3.12  Utilities.
 
All utility services necessary for the Construction of the Improvements and the
operation thereof for their intended purposes are available at the boundaries of
the Land (or will be available upon the completion of work shown in the Plans
and Specifications), including telephone service, cable television, water
supply, storm and sanitary sewer facilities, natural gas and electric
facilities, including cabling for telephonic and data communication, and the
capacity to send and receive wireless communication.
 
 
PAGE 4

--------------------------------------------------------------------------------


 
 
Section 3.13  Access; Roads.
 
All roads and other accesses necessary for the Construction of the Improvements
and full utilization thereof for their intended purposes have either been
completed or the necessary rights of way therefor have either been acquired by
the appropriate Governmental Authority, or have been dedicated to public use and
accepted by such Governmental Authority and all necessary steps have been taken
by Borrower or such Governmental Authority to assure the complete construction
and installation thereof by a date sufficient to ensure the Completion of
Construction of the Improvements in accordance with the Project Schedule.
 
Section 3.14  Other Liens.
 
Except for contracts for labor, materials and services furnished or to be
furnished in connection with the Construction of the Improvements, Borrower has
made no contract or arrangement of any kind the performance of which by the
other party thereto would give rise to a lien on the Property.
 
Section 3.15  No Work Commenced.
 
Prior to the recordation of the Mortgage, except as disclosed to Lender in
writing, no work of any kind (including destruction or removal of any existing
improvements, site work, clearing, grading, grubbing, draining or fencing of the
Land) has been or will be commenced or performed on the Land, no equipment or
material has been or will be delivered to or placed upon the Land for any
purpose whatsoever, and no contract (or memorandum or affidavit thereof) for the
supplying of labor, materials, or services for the design or construction of the
Improvements, or the surveying of the Land or Improvements, has been entered
into which could cause a mechanic’s or materialman’s lien or similar lien to
achieve priority over the Mortgage or the rights of Lender thereunder.
 
Section 3.16 No Material Adverse Change.
 
No material adverse change has occurred in the financial conditions reflected in
the financial statements of Borrower or any Guarantor since the respective dates
of such statements, and no material additional liabilities have been incurred by
Borrower since the dates of such statements other than the borrowings
contemplated herein or as approved in writing by Lender.
 
Section 3.17 Defaults.
 
There is no Default or Event of Default under any of the Loan Documents, and
there is no default or event of default under any material contract, agreement
or other document related to the Construction of the Improvements or the
operation thereof.
 
Section 3.18 Affirmation of Representations and Warranties.
 
Each draw request and each receipt of the funds requested thereby shall
constitute an affirmation that (a) the foregoing representations and warranties
of Borrower are true and correct as of the date of the draw request and, unless
Lender is notified to the contrary prior to the disbursement of the advance
requested, will be so on the date of the disbursement, (b) the work completed to
the date of the draw request is of quality and in all other respects consistent
with the Plans and Specifications, and (c) if applicable, Construction of the
Improvements is proceeding in accordance with the Project Schedule.
 
 
PAGE 5

--------------------------------------------------------------------------------


 
 
Article IV
Affirmative Covenants and Agreements.
 
Section 4.1  Commencement and Completion of Construction.
 
Borrower shall cause the Construction of the Improvements to be commenced and
prosecuted in a good and workmanlike manner and shall cause the same to be
completed in accordance with the Project Schedule and substantially in
accordance with the Plans and Specifications.
 
Section 4.2  Approval of Construction.
 
No work associated with the Construction of the Improvements shall be commenced
by Borrower unless and until the Plans and Specifications have been approved by
Lender, by all Governmental Authorities having or claiming jurisdiction over the
Land and Improvements, by the beneficiary of any applicable restrictive covenant
whose approval is required, and by any other party whose approval is required
under applicable agreements, and unless and until all building, construction and
other permits necessary or required in connection with the Construction of the
Improvements have been validly issued and all fees, bonds and any other security
required in connection therewith have been paid or posted.
 
Section 4.3  Deposits to Balance Loan.
 
If at any time Lender shall determine that (a) the proceeds of the Loan
remaining to be advanced for any line item within the Budget, together with any
anticipated Deferred Equity that Lender determines to its satisfaction is or
will be available for such item, are not or will not be sufficient to pay, in a
timely manner, the amount of such line item remaining to be paid, and (b) the
deficiency cannot be remedied by a reallocation of budgeted amounts pursuant to
Section 2.2, then Borrower shall deposit with Lender, within ten (10) days from
the effective date of a Notice from Lender requesting such deposit, funds in an
amount equal to the deficiency. Such funds shall be held by Lender in a
Borrower’s Deposit Account, which shall be an interest-bearing account at Bank
of America, N.A., with all accrued interest to become part of Borrower’s
deposit. Borrower agrees that it shall include all interest and earnings on any
such deposit as its income (and, if Borrower is a partnership or other
pass-through entity, the income of its partners, members or beneficiaries, as
the case may be), and shall be the owner of all funds on deposit in the
Borrower’s Deposit Account for federal and applicable state and local tax
purposes. Lender shall have the exclusive right to manage and control all funds
in the Borrower’s Deposit Account, but Lender shall have no fiduciary duty with
respect to such funds. Advances of the deposited funds will be made from time to
time for the payment of deficient line item amounts, prior to the advance of
proceeds of the Loan for such amounts. Advances of the deposited funds will be
subject to the terms of this Agreement regarding advances of the Loan. Any
account fees and charges may be deducted from the balance, if any, in the
Borrower’s Deposit Account. Borrower grants to Lender a security interest in the
Borrower’s Deposit Account and all such deposited funds hereafter deposited to
such deposit account, and any proceeds thereof, as security for the Obligations.
Such security interest shall be governed by the Uniform Commercial Code of the
State, and Lender shall have available to it all of the rights and remedies
available to a secured party thereunder. The Borrower’s Deposit Account may be
established and held in such name or names as Lender shall deem appropriate,
including in the name of Lender. Borrower hereby constitutes and appoints Lender
and any officer or agent of Lender (including Bank of America, N.A. and its
officers as agents and attorneys-in-fact for Lender so long as the Bank of
America Loan is outstanding) its true and lawful attorneys-in-fact with full
power of substitution to open the Borrower’s Deposit Account and to do any and
every act that Borrower might do on its own behalf to fulfill the terms of this
Section 4.3. To the extent permitted by Law, Borrower hereby ratifies all that
said attorneys shall lawfully do or cause to be done by virtue hereof. It is
understood and agreed that this power of attorney, which shall be deemed to be a
power coupled with an interest, cannot be revoked.
 
 
PAGE 6

--------------------------------------------------------------------------------


 
 
Section 4.4  Compliance with Laws; Encroachments.
 
The Improvements shall be constructed in accordance with all applicable (whether
present or future) Laws. The Improvements shall be constructed entirely on the
Land and shall not encroach upon any easement or right-of-way, or upon the land
of others. Construction of the Improvements shall occur wholly within all
applicable building restriction lines and set-backs, however established, and
shall be in strict compliance with all applicable use or other restrictions and
the provisions of any prior agreements, declarations, covenants and all
applicable zoning and subdivision ordinances and regulations.
 
Section 4.5  Inspections; Cooperation.
 
Borrower shall permit representatives of Lender, Bank of America, N.A., and the
Construction Consultant to enter upon the Land, to inspect the Improvements and
any and all materials to be used in connection with the Construction of the
Improvements, to examine all detailed plans and shop drawings and similar
materials as well as all records and books of account maintained by or on behalf
of Borrower relating thereto and to discuss the affairs, finances and accounts
pertaining to the Loan and the Improvements with representatives of Borrower.
Borrower shall at all times cooperate and cause the General Contractor and each
and every one of its subcontractors and material suppliers to cooperate with the
representatives of Lender and the Construction Consultant in connection with or
in aid of the performance of Lender’s functions under this Agreement. Except in
the event of an emergency, Lender and/or Bank of America, N.A. shall give
Borrower at least twenty-four hours’ notice by telephone in each instance before
entering upon the Land and/or exercising any other rights granted in this
Section.
 
Section 4.6  Contracts, Vouchers and Receipts.
 
Borrower shall furnish to Lender and Bank of America, N.A., promptly on demand,
any contracts, subcontracts, bills of sale, statements, receipted vouchers or
other agreements relating to the Construction of the Improvements, including any
such items pursuant to which Borrower has any claim of title to any materials,
fixtures or other articles delivered or to be delivered to the Land or
incorporated or to be incorporated into the Improvements. Borrower shall furnish
to Lender and Bank of America, N.A., promptly on demand, a verified written
statement, in such form and detail as Lender may require, setting forth the
names and addresses of all contractors, subcontractors and suppliers furnishing
labor or materials in the Construction of the Improvements and showing all
amounts paid for labor and materials and all items of labor and materials
furnished or to be furnished for which payment has not been made and the amounts
to be paid therefor.
 
Section 4.7  Payment and Performance of Contractual Obligations.
 
Borrower shall perform in a timely manner all of its obligations under the
Architect’s Contract, the Construction Contract and any and all other contracts
and agreements related to the Construction of the Improvements or the operation
thereof, and Borrower will pay when due all bills for services or labor
performed and materials supplied in connection with the Construction of the
Improvements. Within thirty (30) days after the filing of any mechanic’s lien or
other lien or encumbrance against the Property, Borrower will promptly discharge
the same by payment or filing a bond or otherwise as permitted by Law. So long
as Lender’s security has been protected by the filing of a bond or otherwise in
a manner satisfactory to Lender in its sole and absolute discretion, Borrower
shall have the right to contest in good faith any claim, lien or encumbrance,
provided that Borrower does so diligently and without prejudice to Lender or
delay in completing Construction of the Improvements.
 
Section 4.8  Correction of Construction Defects.
 
Promptly following any demand by Lender, Borrower shall correct or cause the
correction of any structural defects in the Improvements, any work that fails to
comply with the requirements of Section 4.4 and any material departures or
deviations from the Plans and Specifications not approved in writing by Lender.
 
 
PAGE 7

--------------------------------------------------------------------------------


 
 
Section 4.9  Insurance.
 
Borrower shall maintain the following insurance at its sole cost and expense:
 
 
(a)  Insurance against Casualty to the Property under a policy or policies
covering such risks as are presently included in “special form” (also known as
“all risk”) coverage, including such risks as are ordinarily insured against by
similar businesses, but in any event including fire, lightning, windstorm, hail,
explosion, riot, riot attending a strike, civil commotion, damage from aircraft,
smoke, vandalism, malicious mischief and acts of terrorism. Such insurance shall
name both Lender and Bank of America, N.A. as mortgagees and loss payees. Unless
otherwise agreed in writing by Lender, such insurance shall be for the full
insurable value of the Property, with a deductible amount, if any, satisfactory
to Lender. No policy of insurance shall be written such that the proceeds
thereof will produce less than the minimum coverage required by this Section by
reason of co-insurance provisions or otherwise. The term “full insurable value”
means one hundred percent (100%) of the actual replacement cost of the Property
(excluding foundation and excavation costs and costs of underground flues,
pipes, drains and other uninsurable items).
 
 
(b)  Comprehensive (also known as commercial) general liability insurance on an
“occurrence” basis against claims for “personal injury” liability and liability
for death, bodily injury and damage to property, products and completed
operations, in limits satisfactory to Lender with respect to any one occurrence
and the aggregate of all occurrences during any given annual policy period. Such
insurance shall name Lender and Bank of America, N.A. as an additional insured.
 
 
(c)  Workers’ compensation insurance for all employees of Borrower in such
amount as is required by Law and including employer’s liability insurance, if
required by Lender.
 
 
(d)  During any period of construction upon the Property, Borrower shall
maintain, or cause others to maintain, builder’s risk insurance (non-reporting
form) of the type customarily carried in the case of similar construction for
one hundred percent (100%) of the full replacement cost of work in place and
materials stored at or upon the Property.
 
 
(e)  If at any time any portion of any structure on the Property is insurable
against Casualty by flood and is located in a Special Flood Hazard Area under
the Flood Disaster Protection Act of 1973, as amended, a flood insurance policy
in form and amount acceptable to Lender but in no amount less than the amount
sufficient to meet the requirements of applicable Law as such requirements may
from time to time be in effect.
 
 
(f)  Loss of rental value insurance or business interruption insurance in an
amount acceptable to Lender.
 
 
(g)  Such other and further insurance as may be required from time to time by
Lender and/or Bank of America, N.A. in order to comply with regular requirements
and practices of Lender and/or Bank of America, N.A. in similar transactions
including, if required, wind insurance and earthquake insurance, so long as any
such insurance is generally available at commercially reasonable premiums as
determined by Lender and/or Bank of America, N.A. from time to time.
 
 
In addition to the foregoing, Borrower shall cause the General Contractor to
provide and maintain comprehensive (commercial) general liability insurance and
workers’ compensation insurance for all employees of the General Contractor
meeting, respectively, the requirements of Subsections (b) and (c), above.
 
 
PAGE 8

--------------------------------------------------------------------------------


 
 
Each policy of insurance (i) shall be issued by one or more insurance companies
each of which must have an A.M. Best Company financial and performance rating of
A-IX or better and are qualified or authorized by the Laws of the State to
assume the risks covered by such policy, (ii) with respect to the insurance
described under the preceding Subsections (a), (d), (e) and (f), shall have
attached thereto standard non-contributing, non-reporting mortgagee clauses in
favor of and entitling Lender without contribution to collect any and all
proceeds payable under such insurance, either as sole payee or as joint payee
with Borrower, (iii) shall provide that such policy shall not be canceled or
modified without at least thirty (30) days prior written notice to Lender, and
(iv) shall provide that any loss otherwise payable thereunder shall be payable
notwithstanding any act or negligence of Borrower which might, absent such
agreement, result in a forfeiture of all or a part of such insurance payment.
Borrower shall promptly pay all premiums when due on such insurance and, not
less than thirty (30) days prior to the expiration dates of each such policy,
Borrower will deliver to Lender acceptable evidence of insurance, such as a
renewal policy or policies marked “premium paid” or other evidence satisfactory
to Lender reflecting that all required insurance is current and in force.
Borrower will immediately give Notice to Lender and Bank of America, N.A. of any
cancellation of, or change in, any insurance policy. Lender shall not, because
of accepting, rejecting, approving or obtaining insurance, incur any liability
for (A) the existence, nonexistence, form or legal sufficiency thereof, (B) the
solvency of any insurer, or (C) the payment of losses. Borrower may satisfy any
insurance requirement hereunder by providing one or more “blanket” insurance
policies, subject to Lender’s approval in each instance as to limits, coverages,
forms, deductibles, inception and expiration dates, and cancellation provisions.
 
Section 4.10  Adjustment of Condemnation and Insurance Claims.
 
 
Borrower shall give prompt Notice to both Lender and Bank of America, N.A. of
any Casualty or any Condemnation or threatened Condemnation. Lender, and/or Bank
of America, N.A. so long as the Bank of America Loan is outstanding, is
authorized, at their sole and absolute option, to commence, appear in and
prosecute, in their own respective names or in Borrower’s name, any action or
proceeding relating to any Condemnation or Casualty, and to make proof of loss
for and to settle or compromise any Claim in connection therewith. In such case,
Lender and/or Bank of America, N.A. shall have the right to receive all
Condemnation Awards and Insurance Proceeds, and may deduct therefrom any or all
of their respective Expenses. However, so long as no Event of Default has
occurred and Borrower is diligently pursuing its rights and remedies with
respect to a Claim, Lender will obtain Borrower’s written consent (which consent
shall not be unreasonably withheld or delayed) before making proof of loss for
or settling or compromising such Claim. Borrower agrees to diligently assert its
rights and remedies with respect to each Claim and to promptly pursue the
settlement and compromise of each Claim subject to Lender’s approval, which
approval shall not be unreasonably withheld or delayed. If, prior to the receipt
by Lender of any Condemnation Award or Insurance Proceeds, the Property shall
have been sold pursuant to the provisions of the Mortgage, Lender shall have the
right to receive such funds (a) to the extent of any deficiency found to be due
upon such sale with interest thereon (whether or not a deficiency judgment on
the Mortgage shall have been sought or recovered or denied), and (b) to the
extent necessary to reimburse Lender for its Expenses. If any Condemnation
Awards or Insurance Proceeds are paid to Borrower, Borrower shall receive the
same in trust for Lender. Within ten (10) days after Borrower’s receipt of any
Condemnation Awards or Insurance Proceeds, Borrower shall deliver such awards or
proceeds to Lender in the form in which they were received, together with any
endorsements or documents that may be necessary to effectively negotiate or
transfer the same to Lender. Borrower agrees to execute and deliver from time to
time, upon the request of Lender and/or Bank of America, N.A., such further
instruments or documents as may be requested by either of them to confirm the
grant and assignment of any Condemnation Awards or Insurance Proceeds.
 
Section 4.11  Utilization of Net Proceeds.
 
 
(a)  Net Proceeds must be utilized either for payment of the Obligations or for
the restoration of the Property. Net Proceeds may be utilized for the
restoration of the Property only if no Default shall exist and only if in the
reasonable judgment of Lender (i) there has been no material adverse change in
the financial viability of the construction or operation of the Improvements,
(ii) the Net Proceeds, together with other funds deposited with Lender and/or
Bank of America, N.A. for that purpose, are sufficient to pay the cost of the
restoration pursuant to a budget and plans and specifications approved by Lender
and Bank of America, N.A., and (iii) the restoration can be completed prior to
the maturity of the Senior Note. Otherwise, Net Proceeds shall be utilized for
payment of the Obligations.
 
 
PAGE 9

--------------------------------------------------------------------------------


 
 
(b)  If Net Proceeds are to be utilized for the restoration of the Property, the
Net Proceeds, together with any other funds deposited with Lender for that
purpose, must be deposited in an interest-bearing account with Lender at Bank of
America, N.A., which account will be assigned to Lender as additional security
for the Loan (and reassigned by Lender to Bank of America, N.A. as additional
security for its loan). The account will be opened, managed and controlled in a
manner consistent with, and subject to, the provisions of Section 4.3 governing
a Borrower’s Deposit Account, including those provisions permitting Lender to
require Borrower to deposit funds in the event of a deficiency in the funds
available to complete restoration as herein contemplated. Disbursements of funds
from the account will be made in a manner consistent with, and subject to, the
requirements for the closing and funding of the Loan and the terms of this
Agreement regarding the disbursement of Loan proceeds.
 
Section 4.12  Management.
 
 
Borrower at all times shall provide for the competent and responsible management
and operation of the Property. Any management contract or contracts affecting
the Property must be approved in writing by Lender prior to the execution of the
same.
 
Section 4.13  Books and Records; Financial Statements.
 
 
(a) Borrower will keep and maintain full and accurate books and records
administered in accordance with sound accounting principles, consistently
applied, showing in detail the earnings and expenses of the Property and the
operation thereof. Borrower will keep and maintain its books and records,
including recorded data of any kind and regardless of the medium of recording,
at the address of Borrower set forth in Section 8.6. Borrower shall permit
Lender, or any Person authorized by Lender and specifically including officers
and/or agents of Bank of America, N.A. so long as the Bank of America Loan is
outstanding, to inspect and examine such books and records (regardless of where
maintained) and all supporting vouchers and data and to make copies and extracts
therefrom at all reasonable times and as often as may be requested by Lender.
Borrower will furnish or cause to be furnished to Lender quarter-annual
financial statements, including balance sheets, income statements, and cash flow
statements for the Borrower, the Guarantor and the Property, within forty-five
(45) days after each fiscal quarter-end for the respective reporting party,
including the December 31 fiscal quarter end, and shall also furnish or cause to
be furnished to Lender consolidated and consolidating annual financial
statements including balance sheets, income statements, and cash flow statements
for Guarantor and the Borrower within one hundred twenty (120) days after each
fiscal year. In addition, Borrower will furnish or cause to be furnished to
Lender, with reasonable promptness, such interim financial statements of
Borrower, the Guarantor and the Property, together with such additional
information, reports or statements in connection therewith, as Lender may from
time to time request. All financial statements must be in form and detail
acceptable to Lender and must be certified as to accuracy by Borrower or the
respective Guarantor, as the case may be. The consolidated and consolidating
year-end statements of the Guarantor and Borrower must be audited with an
unqualified opinion by an independent certified public accountant satisfactory
to Lender and Bank of America, N.A. Borrower shall provide, upon Lender’s
request, convenient facilities for the audit and verification of any such
statement. All certifications and signatures on behalf of corporations,
partnerships, limited liability companies and other entities shall be by a
representative of the reporting party satisfactory to Lender.
 
(b) Contemporaneously with each quarter annual and fiscal year-end financial
report required by the foregoing paragraph (a), a certificate of the president
or chief manager of the Borrower stating that: (i) such officer has individually
reviewed the provisions of this Agreement; (ii) a review of the activities of
the Borrower during such year or quarter-annual period, as the case may be, has
been made by such officer or under such officer’s supervision, with a view to
determining whether the Borrower has fulfilled all its obligations under this
Agreement; and (iii) to the best of such officer’s knowledge, the Borrower has
observed and performed each undertaking contained in this Agreement and is not
in default in the observance or performance of any of the provisions hereof or,
if the Borrower shall be so in default, specifying all such defaults and events
of which such officer may have knowledge. Such certificate shall further set
forth the calculations of the financial ratios and covenants set forth in
Section 5.8, including without limitation any antecedent calculations and the
source of any information that was used in such calculations.
 
 
PAGE 10

--------------------------------------------------------------------------------


 
 
Section 4.14  Estoppel Certificates.
 
 
Within ten (10) days after any request by Lender or a proposed assignee or
purchaser of the Loan or any interest therein, Borrower shall certify in writing
to Lender, or to such proposed assignee or purchaser, the then unpaid balance of
the Loan and whether Borrower claims any right of defense or setoff to the
payment or performance of any of the Obligations, and if Borrower claims any
such right of defense or setoff, Borrower shall give a detailed written
description of such claimed right.
 
Section 4.15  Taxes.
 
 
Borrower shall pay and discharge all Taxes prior to the date on which penalties
are attached thereto unless and to the extent only that such Taxes are contested
in accordance with the terms of the Mortgage.
 
Section 4.16  Lender’s Rights to Pay and Perform.
 
 
If, after any required notice, Borrower fails to promptly pay or perform any of
the Obligations within any applicable grace or cure periods, Lender, without
Notice to or demand upon Borrower, and without waiving or releasing any
Obligation or Default, may (but shall be under no obligation to) at any time
thereafter make such payment or perform such act for the account and at the
expense of Borrower. Lender may enter upon the Property for that purpose and
take all action thereon as Lender considers necessary or appropriate. At the
option of Lender, following the occurrence of an Event of Default, Lender may
apply any undisbursed Loan proceeds to the satisfaction of the conditions of the
Loan Documents, irrespective of the allocation of such Loan proceeds in the
Budget. Without limiting the generality of the foregoing, Lender may pay
directly from the proceeds of the Loan all interest bills rendered by Lender in
connection with the Loan, and following the occurrence of an Event of Default
may make advances directly to the General Contractor, the title insurance
company, any subcontractor or material supplier, or to any of them jointly. The
execution hereof by Borrower shall, and hereby does, constitute an irrevocable
authorization so to advance the proceeds of the Loan. No further direction or
authorization from Borrower shall be necessary to warrant such direct advances.
Each advance shall be secured by the Mortgage and shall satisfy the obligations
of Lender hereunder to the extent of the amount of the advance. All of the
foregoing provisions in favor of Lender shall also apply to Bank of America,
N.A. or any other holder form time to time of the Bank of America Loan so long
as the Bank of America Loan is outstanding.
 
Section 4.17  Reimbursement; Interest.
 
 
If Lender or Bank of America, N.A. on Lender's behalf shall incur any Expenses
or pay any Claims by reason of the Loan or the rights and remedies provided
under the Loan Documents (regardless of whether or not any of the Loan Documents
expressly provide for an indemnification by Borrower against such Claims), the
payment of such Expenses and Claims shall constitute advances to Borrower which
shall be paid by Borrower to Lender on demand, together with interest thereon
from the date incurred until paid in full at the rate of interest then
applicable to the Loan under the terms of the Note. Each advance shall be
secured by the Mortgage and the other Loan Documents as fully as if made to
Borrower, regardless of the disposition thereof by the party or parties to whom
such advance is made. Notwithstanding the foregoing, however, in any action or
proceeding to foreclose the Mortgage or to recover or collect the Obligations,
the provisions of Law governing the recovery of costs, disbursements and
allowances shall prevail unaffected by this Section.
 
 
PAGE 11

--------------------------------------------------------------------------------


 
 
Section 4.18  Notification by Borrower.
 
 
Borrower will promptly give Notice to Lender (and also to Bank of America, N.A.
so long as the Bank of America Loan is outstanding) of the occurrence of any
Default or Event of Default hereunder or under any of the other Loan Documents.
Borrower will also promptly give Notice to Lender (and also to Bank of America,
N.A. so long as the Bank of America Loan is outstanding) of any claim of a
default by Borrower, or any claim by Borrower of a default by any other party,
under the Architect’s Contract, the Construction Contract or any Lease.
 
Section 4.19  Indemnification by Borrower.
 
Borrower agrees to indemnify Lender and to hold Lender harmless from and
against, and to defend Lender by counsel approved by Lender against, any and all
Claims directly or indirectly arising out of or resulting from any transaction,
act, omission, event or circumstance in any way connected with the Property or
the Loan, including any Claim arising out of or resulting from (a) Construction
of the Improvements, including any defective workmanship or materials; (b) any
failure by Borrower to comply with the requirements of any Laws or to comply
with any agreement that applies or pertains to the Property, including any
agreement with a broker or “finder” in connection with the Loan or other
financing of the Property; (c) any failure by Borrower to observe and perform
any of the obligations imposed upon the landlord under the Leases; (d) any other
Default or Event of Default hereunder or under any of the other Loan Documents;
or (e) any assertion or allegation that Lender is liable for any act or omission
of Borrower or any other Person in connection with the ownership, development,
financing, leasing, operation or sale of the Property; provided, however, that
Borrower shall not be obligated to indemnify Lender with respect to any Claim
arising solely from the gross negligence or willful misconduct of Lender. The
agreements and indemnifications contained in this Section shall apply to Claims
arising both before and after the repayment of the Loan and shall survive the
repayment of the Loan, any foreclosure or deed, assignment or conveyance in lieu
thereof and any other action by Lender to enforce the rights and remedies of
Lender hereunder or under the other Loan Documents.
 
Section 4.20  Fees and Expenses.
 
 
Borrower shall pay all fees, charges, costs and expenses required to satisfy the
conditions of the Loan Documents. Without limitation of the foregoing, Borrower
will pay, when due, and if paid by Lender will reimburse Lender on demand for,
all fees and expenses of the Construction Consultant, the title insurer,
environmental engineers, appraisers, surveyors and Lender’s counsel in
connection with the closing, administration, modification or any “workout” of
the Loan, or the enforcement of Lender’s rights and remedies under any of the
Loan Documents.
 
Section 4.21  Appraisals.
 
 
Lender may obtain from time to time an appraisal of all or any part of the
Property, prepared in accordance with written instructions from Lender, from a
third-party appraiser satisfactory to, and engaged directly by, Lender and/or
Bank of America, N.A.. The cost of one such appraisal obtained by Lender in each
calendar year and the cost of each such appraisal obtained by Lender following
the occurrence of an Event of Default shall by borne by Borrower and shall be
paid by Borrower on demand. Notwithstanding anything to the contrary contained
in this Section 4.21, Lender shall not require an appraisal unless required by
Bank of America, N.A.
 
Section 4.22  Leasing and Tenant Matters.
 
 
Borrower shall comply with the terms and conditions of Schedule 6 in connection
with the leasing of space within the Improvements.
 
 
PAGE 12

--------------------------------------------------------------------------------


 
 
Section 4.23  Principal Depository.
 
 
Borrower shall maintain Bank of America, N.A. as its principal depository bank,
including for the maintenance of business, cash management, operating and
administrative deposit accounts so long as the Bank of America Loan is
outstanding. Borrower acknowledges and agrees that (a) if Bank of America, N.A.
determines that it is not Lender's principal depository bank, the interest rate
charged on the Bank of America Loan shall be increased by forty-two and one half
(42.5) basis points per annum upon five (5) days' prior written notice from Bank
of America, N.A. to Lender, and (b) upon such notice from Bank of America, N.A.
to Lender, the Base Rate shall automatically increase by forty-two and one half
(42.5) basis points at the same time the interest rate charged on the Bank of
America Loan is increased.
 
Section 4.24  Existence; Name. 
 
 
Borrower shall maintain its limited liability company existence and good
standing in the state of its organization, and its qualification and good
standing in each jurisdiction in which a failure to be so qualified would have a
Material Adverse Effect. Borrower shall not change its name without giving
Lender thirty (30) days prior written notice.
 
 
Article V
Negative Covenants.
 
Section 5.1  Conditional Sales.
 
 
Borrower shall not incorporate in the Improvements any property acquired under a
conditional sales contract or lease or as to which the vendor retains title or a
security interest, without the prior written consent of Lender.
 
Section 5.2  Changes to Plans and Specifications.
 
 
Borrower shall not make or permit any changes in the Plans and Specifications,
including any such changes that alter, diminish or add to the work to be
performed or change the design of the Improvements, without the prior written
consent of Lender and under such reasonable conditions as Lender may establish.
Lender’s prior written consent shall not be required, however, as to any change
order which (a) individually does not cause the fixed or guaranteed maximum
price of the Construction Contract to be increased or decreased by more than
Fifty Thousand Dollars ($50,000.00) and, when added to all previous change
orders, does not cause such price to be increased or decreased by more than Five
Hundred Thousand Dollars ($500,000.00) in the aggregate, (b) does not result in
a material change to the design of the Improvements, and (c) has been approved
in writing by the Architect and any Governmental Authority, tenant or other
party whose approval is required.
 
Section 5.3  Insurance Policies and Bonds.
 
 
Borrower shall not do or permit to be done anything that would affect the
coverage or indemnities provided for pursuant to the provisions of any insurance
policy, performance bond, labor and material payment bond or any other bond
given in connection with the Construction of the Improvements.
 
 
PAGE 13

--------------------------------------------------------------------------------


 
 
Section 5.4  Transfer of Assets.
 
 
Borrower shall not sell, lease, transfer, assign or otherwise dispose of any
assets, except used equipment in the ordinary course of business, or enter into
any merger or consolidation, or transfer control or ownership of Borrower or
form or acquire any subsidiary.
 
Section 5.5  Liens.
 
 
Borrower shall not grant, suffer or permit any contractual or non-contractual
lien on or security interest in its assets other than to Lender, or fail to
promptly pay when due all lawful claims, whether for labor, materials, or
otherwise, except for mechanics liens which are bonded over or discharged as and
when required by the terms of the Mortgage, and except for Liens securing
Purchase Money Debt and/or Indebtedness arising under Capitalized Leases.
 
Section 5.6  Extensions of Credit.
 
 
Borrower shall not make any loan or advance to any individual, partnership,
limited liability company, corporation or other entity.
 
Section 5.7  Borrowings.
 
Borrower shall not create, incur, assume or suffer to exist, any Indebtedness,
except:


(a)  Indebtedness of Borrower under or pursuant to this Agreement, the Note and
the other Loan Documents and Indebtedness of Borrower set forth in the Budget;


(b)  Contingent Obligations consisting of the indorsement by Borrower of
negotiable instruments payable to such Person for deposit or collection in the
ordinary course of business;


(c)  Contingent Obligations consisting of the indemnification by Borrower of (1)
the officers, directors, employees and agents of Borrower, to the extent
permissible under the limited liability company law of the jurisdiction in which
Borrower is organized, (2) commercial banks, investment bankers and other
independent consultants or professional advisors pursuant to agreements relating
to the underwriting of Borrower's securities or the rendering of banking or
professional services to Borrower and (3) landlords, licensors, licensees and
other parties pursuant to agreements entered into in the ordinary course of
business by Borrower;


(d)  Indebtedness with respect to financed insurance premiums not past due;


(e)  Indebtedness with respect to any state or federal taxes not delinquent or
that are being contested by Borrower in good faith; and


(f)  Purchase Money Debt and Capitalized Lease Obligations in an aggregate
amount not to exceed $100,000.00 outstanding at any one time.


Section 5.8  Debt Service Coverage Ratio.
 
 
[Intentionally Deleted]. 
 
Section 5.9  Restricted Payments; Preemptive Rights. 
 
Borrower shall not declare, pay or make, any Restricted Payments or grant any
preemptive rights with respect to its ownership interest of Borrower, except:


(a) Borrower may declare and deliver dividends and make distributions payable
solely in the ownership interests in Borrower;
 
 
PAGE 14

--------------------------------------------------------------------------------



 
(b) Borrower may purchase or otherwise acquire ownership interests in Borrower
by exchange for or out of the proceeds received from a substantially concurrent
issue of new ownership interests;


(c) Beginning on the first (1st) day of the thirty-first (31st) month following
the date of this Agreement and continuing thereafter until the date that
Borrower first achieves a Debt Service Coverage Ratio greater than or equal to
1.1 to 1.0, Borrower may make distributions to its member with respect to the
member's ownership interest in Borrower in an amount not to exceed $4,000.00 in
any given month, provided that at the time of any such distribution (1) Borrower
is making payments with respect to the indebtedness evidenced by the Note from
Available Revenues, (2) Borrower has paid the Current Interest accrued in
respect of the indebtedness evidenced by the Senior Note at the Base Rate, (3)
Borrower has paid the Accumulated Interest accrued in respect of the
indebtedness evidenced by the Senior Note at the Base Rate, (4) no Default or
Event of Default exists, and (5) no Default or Event of Default shall exist
after giving effect to such distribution or distributions;


(d) In lieu of and not in addition to the Restricted Payments permitted by
Section 5.9(c), Borrower may make distributions to its member with respect to
the member's ownership interest in Borrower in an amount not to exceed
$25,000.00 in any given month, provided that at the time of any such
distribution (1) Borrower's Debt Service Coverage Ratio is greater than or equal
to 1.1 to 1.0, (2) Borrower is making payments with respect to the indebtedness
evidenced by the Note from Available Revenues, (3) Borrower has paid the Current
Interest accrued in respect of the indebtedness evidenced by the Senior Note at
the Base Rate, (4) Borrower has paid the Accumulated Interest accrued in respect
of the indebtedness evidenced by the Senior Note at the Base Rate, (5) Borrower
has paid the Current Interest accrued in respect of the indebtedness evidenced
by the Senior Note at the Spread Rate, (6) Borrower has paid the Current
Interest accrued in respect of the indebtedness evidenced by the Subordinated
Note, and (7) no Default or Event of Default exists, and (8) no Default or Event
of Default shall exist after giving effect to such distribution or
distributions; and


(e) Borrower may make unlimited distributions to its member with respect to its
ownership interest in Borrower provided that at the time of any such
distribution (1) Borrower's Debt Service Coverage Ratio is greater than or equal
to 1.1 to 1.0, (2) Borrower is making payments with respect to the indebtedness
evidenced by the Note from Available Revenues, (3) Borrower has made and is
current in all payments due with respect to its Indebtedness, including but not
limited to all payments under the Note, regardless of whether the nonpayment of
any such amount shall constitute a default or event of default thereunder, (4)
Borrower has, after giving effect to such distribution or distributions, cash or
Cash Equivalents in an amount not less than $250,000.00, (5) no Default or Event
of Default exists, and (6) no Default or Event of Default shall exist after
giving effect to such distribution or distributions.


Section 5.10  Investments. 
 
Borrower shall not make, commit to make or suffer to exist any Investment
except:


(a) cash on hand and Cash Equivalents;


(b) accounts receivable representing trade credit extended in the ordinary
course of business; and


(c) advances in reasonable amounts made by Borrower to their respective
employees for reimbursable expenses incurred or to be incurred by such employees
in the ordinary course performance of their duties.
 
 
PAGE 15

--------------------------------------------------------------------------------



 
Section 5.11  Mergers, Consolidations, Acquisitions and Sales. 
 
 
Borrower shall not (a) be a party to any merger, consolidation or business
reorganization, nor (b) purchase or otherwise acquire all or substantially all
of the assets or stock of, or any partnership or joint venture interest in, any
other person, firm or entity, nor (c) create any Subsidiaries nor convey any of
its assets to any Subsidiary.
 
 
Article VI
Events of Default.
 
The occurrence or happening, from time to time, of any one or more of the
following shall constitute an Event of Default under this Agreement:
 
Section 6.1  Payment Default.
 
 
Borrower fails to pay any Obligation under this Agreement within three (3) days
after the date such Obligation is due or upon acceleration, maturity or
otherwise.
 
Section 6.2  Default Under Other Loan Documents.
 
 
An Event of Default (as defined therein) occurs under the Note or the Mortgage,
or Borrower or Guarantor fails to promptly pay, perform, observe or comply with
any term, obligation or agreement contained in any of the other Loan Documents
(within any applicable grace or cure period).
 
Section 6.3  Accuracy of Information; Representations and Warranties.
 
 
Any information contained in any financial statement, schedule, report or any
other document delivered by Borrower, Guarantor or any other Person to Lender in
connection with the Loan proves at any time not to be in all material respects
true and accurate, or Borrower, Guarantor or any other Person shall have failed
to state any material fact or any fact necessary to make such information not
misleading, or any representation or warranty contained in this Agreement or in
any other Loan Document or other document, certificate or opinion delivered to
Lender in connection with the Loan, proves at any time to be incorrect or
misleading in any material respect either on the date when made or on the date
when reaffirmed pursuant to the terms of this Agreement.
 
Section 6.4  Deposits.
 
 
Borrower fails to deposit funds with Lender and Bank of America, N.A., in the
amount requested by Lender, pursuant to the provisions of Section 4.3 or Section
4.11, within ten (10) days from the effective date of a Notice from Lender
requesting such deposit, or Borrower fails to deliver to Lender and Bank of
America, N.A. any Condemnation Awards or Insurance Proceeds within ten (10) days
after Borrower’s receipt thereof.
 
Section 6.5  Insurance Obligations.
 
 
Borrower fails to promptly perform or comply with any of the covenants contained
in the Loan Documents with respect to maintaining insurance, including the
covenants contained in Section 4.9.
 
 
PAGE 16

--------------------------------------------------------------------------------


 
 
Section 6.6  Other Obligations.
 
 
Borrower fails to promptly perform or comply with any of the covenants or other
Obligations set forth in this Agreement and such failure continues uncured for a
period of thirty (30) days after Notice from Lender to Borrower, other than
those expressly described in other Sections of this Article VI and those
covenants set forth in Sections 4.13, 5.3 and 5.5, for which no notice and cure
rights shall be applicable and the occurrence of any of which shall constitute
an immediate Event of Default. Notwithstanding the foregoing, if Lender
determines, in Lender's sole discretion, that such failure, by its nature, is
not capable of being cured within the thirty (30) day period after the initial
Notice from Lender to Borrower (other than a failure to comply with any of the
Obligations expressly described in other Sections of this Article VI and/or the
covenants set forth in Sections 4.13, 5.3 and 5.5), it shall not be an Event of
Default hereunder if (a) Borrower commences to cure such failure and thereafter
diligently prosecutes the cure thereof, and (b) Borrower causes such failure to
be cured no later than ninety (90) days after the date of such initial Notice
from Lender.
 
Section 6.7  Progress of Construction.
 
 
Construction of the Improvements is abandoned or is discontinued for a period of
more than twenty (20) consecutive days.
 
Section 6.8  Damage to Improvements.
 
 
The Improvements are substantially damaged or destroyed by fire or other
casualty and Lender determines that the Improvements cannot be restored and
completed in accordance with the terms and provisions of this Agreement and the
Mortgage.
 
Section 6.9  Lapse of Permits or Approvals.
 
 
Any permit, license, certificate or approval that Borrower is required to obtain
with respect to the construction, operation, development, leasing or maintenance
of the Improvements or the Property lapses or ceases to be in full force and
effect.
 
Section 6.10  Completion of Construction.
 
 
Completion of Construction does not occur in accordance with the Project
Schedule, or Lender determines that Completion of Construction will not occur in
accordance with the Project Schedule.
 
Section 6.11  Mechanic’s Lien.
 
 
A lien for the performance of work or the supply of materials filed against the
Property, or any stop notice served on Borrower, the General Contractor or
Lender, remains unsatisfied or unbonded for a period of thirty (30) days after
the date of filing or service.
 
Section 6.12  Survey Matters.
 
 
Any Survey required by Lender during the period of construction shows any matter
which in Lender’s reasonable judgment would interfere with the Construction of
the Improvements or the operation or use of the Property, and such matter is not
removed within a period of thirty (30) days after Notice thereof by Lender to
Borrower.
 
 
PAGE 17

--------------------------------------------------------------------------------


 
 
Section 6.13  General Contractor Default.
 
 
The General Contractor defaults under the Construction Contract in a manner
which Lender deems in Lender's reasonable judgment to be material, and, unless
otherwise agreed in writing by Lender, Borrower fails promptly to exercise its
rights and remedies under the Construction Contract with respect to such
default.
 
Section 6.14  Performance Enjoined or Prohibited.
 
 
Borrower is enjoined or prohibited from performing any of its obligations under
any of the Loan Documents for a period of more than fifteen (15) consecutive
days.
 
Section 6.15  Bankruptcy.
 
 
Borrower or any Guarantor files a bankruptcy petition or makes a general
assignment for the benefit of creditors, or a bankruptcy petition is filed
against Borrower or any Guarantor and such involuntary bankruptcy petition
continues undismissed for a period of sixty (60) days after the filing thereof.
 
Section 6.16  Appointment of Receiver, Trustee, Liquidator.
 
 
Borrower or any Guarantor applies for or consents in writing to the appointment
of a receiver, trustee or liquidator of Borrower, any Guarantor, the Property,
or all or substantially all of the other assets of Borrower or any Guarantor, or
an order, judgment or decree is entered by any court of competent jurisdiction
on the application of a creditor appointing a receiver, trustee or liquidator of
Borrower, any Guarantor, the Property, or all or substantially all of the other
assets of Borrower or any Guarantor.
 
Section 6.17  Judgment.
 
 
A final nonappealable judgment for the payment of money involving more than
$50,000.00 is entered against Borrower or any Guarantor, and Borrower or
such Guarantor fails to discharge the same, or causes it to be discharged or
bonded off to Lender’s satisfaction, within thirty (30) days from the date of
the entry of such judgment.
 
Section 6.18  Dissolution; Change in Business Status.
 
 
Unless the written consent of Lender is previously obtained, all or
substantially all of the business assets of Borrower or any Guarantor are sold,
Borrower or any Guarantor is dissolved, or there occurs any change in the form
of business entity through which Borrower or any Guarantor presently conducts
its business or any merger or consolidation involving Borrower or any Guarantor.
 
Section 6.19  Default Under Other Indebtedness.
 
 
Borrower or any Guarantor fails to pay any indebtedness (other than the Loan)
owed by Borrower or such Guarantor to Lender when and as due and payable
(whether by acceleration or otherwise).
 
 
PAGE 18

--------------------------------------------------------------------------------


 
 
Section 6.20  Change in Controlling Interest.
 
 
Without the prior written consent of Lender (which consent may be conditioned,
among other matters, on the issuance of a satisfactory endorsement to the title
insurance policy insuring Lender’s interest under the Mortgage), the controlling
interest in Borrower ceases to be owned by American Seniors Foundation, Inc.
 
Section 6.21  Material Adverse Change.
 
 
In the reasonable opinion of Lender, the prospect of payment or performance of
all or any part of the Obligations has been impaired because of a material
adverse change in the financial condition, results of operations, business or
properties of Borrower, Guarantor or any other Person liable for the payment or
performance of any of the Obligations.
 
 
Article VII
Remedies on Default.
 
Section 7.1  Remedies on Default.
 
 
Upon the happening of any Event of Default, Lender shall have the right, in
addition to any other rights or remedies available to Lender under the Mortgage
or any of the other Loan Documents or under applicable Law, to exercise any one
or more of the following rights and remedies:
 
 
(a)  Lender may terminate its obligation to advance any further principal of the
Loan pursuant to this Agreement by Notice to Borrower.
 
 
(b)  Lender may accelerate all of Borrower’s Obligations under the Loan
Documents whereupon such Obligations shall become immediately due and payable,
without notice of default, acceleration or intention to accelerate, presentment
or demand for payment, protest or notice of nonpayment or dishonor, or notices
or demands of any kind or character (all of which are hereby waived by
Borrower).
 
 
(c)  Lender may apply to any court of competent jurisdiction for, and obtain
appointment of, a receiver for the Property.
 
 
(d)  Lender may set off the amounts due Lender under the Loan Documents against
any and all accounts, credits, money, securities or other property of Borrower
now or hereafter on deposit with, held by or in the possession of Lender to the
credit or for the account of Borrower, without notice to or the consent of
Borrower.
 
 
(e)  Lender may enter into possession of the Property and perform any and all
work and labor necessary to complete the Construction of the Improvements
(whether or not in accordance with the Plans and Specifications) and to employ
watchmen to protect the Property and the Improvements. All sums expended by
Lender for such purposes shall be deemed to have been advanced to Borrower under
the Note and shall be secured by the Mortgage. For this purpose, Borrower hereby
constitutes and appoints Lender its true and lawful attorney-in-fact with full
power of substitution, which power is coupled with an interest, to complete the
work in the name of Borrower, and hereby empowers said attorney or attorneys, in
the name of Borrower or Lender:
 
(i) To use any funds of Borrower including any balance which may be held by
Lender and any funds which may remain unadvanced hereunder for the purpose of
completing the Construction of the Improvements, whether or not in the manner
called for in the Plans and Specifications;
 
 
PAGE 19

--------------------------------------------------------------------------------


 
 
(ii) To make such additions and changes and corrections to the Plans and
Specifications as shall be necessary or desirable in the judgment of Lender to
complete the Construction of the Improvements;
 
(iii) To employ such contractors, subcontractors, agents, architects and
inspectors as shall be necessary or desirable for said purpose;
 
(iv) To pay, settle or compromise all existing bills and claims which are or may
be liens against the Property, or may be necessary or desirable for the
completion of the work or the clearance of title to the Property;
 
(v) To execute all applications and certificates which may be required in the
name of Borrower;
 
(vi) To enter into, enforce, modify or cancel Leases and to fix or modify Rents
on such terms as Lender may consider proper;
 
(vii) To file for record, at Borrower’s cost and expense and in Borrower’s name,
any notices of completion, notices of cessation of labor, or any other notices
that Lender in its sole and absolute discretion may consider necessary or
desirable to protect its security; and
 
(viii) To do any and every act with respect to the Construction of the
Improvements which Borrower may do in its own behalf.
 
 
It is understood and agreed that this power of attorney shall be deemed to be a
power coupled with an interest which cannot be revoked. Said attorney-in-fact
shall also have the power to prosecute and defend all actions or proceedings in
connection with the Construction of the Improvements and to take such actions
and to require such performance as Lender may deem necessary.
 
Section 7.2  No Release or Waiver; Remedies Cumulative and Concurrent.
 
 
Borrower shall not be relieved of any Obligation by reason of the failure of
Lender to comply with any request of Borrower or of any other Person to take
action to foreclose on the Property under the Mortgage or otherwise to enforce
any provision of the Loan Documents, or by reason of the release, regardless of
consideration, of all or any part of the Property. No delay or omission of
Lender to exercise any right, power or remedy accruing upon the happening of an
Event of Default shall impair any such right, power or remedy or shall be
construed to be a waiver of any such Event of Default or any acquiescence
therein. No delay or omission on the part of Lender to exercise any option for
acceleration of the maturity of the Obligations, or for foreclosure of the
Mortgage following any Event of Default as aforesaid, or any other option
granted to Lender hereunder in any one or more instances, or the acceptance by
Lender of any partial payment on account of the Obligations shall constitute a
waiver of any such Event of Default and each such option shall remain
continuously in full force and effect. No remedy herein conferred upon or
reserved to Lender is intended to be exclusive of any other remedies provided
for in the Loan Documents, and each and every such remedy shall be cumulative,
and shall be in addition to every other remedy given hereunder, or under the
Loan Documents, or now or hereafter existing at Law or in equity or by statute.
Every right, power and remedy given by the Loan Documents to Lender shall be
concurrent and may be pursued separately, successively or together against
Borrower or the Property or any part thereof, and every right, power and remedy
given by the Loan Documents may be exercised from time to time as often as may
be deemed expedient by Lender.
 
 
PAGE 20

--------------------------------------------------------------------------------


 
 
Article VIII
Miscellaneous.
 
Section 8.1  Further Assurances; Authorization to File Documents.
 
 
At any time, and from time to time, upon request by Lender, Borrower will, at
Borrower’s expense, (a) correct any defect, error or omission which may be
discovered in the form or content of any of the Loan Documents, and (b) make,
execute, deliver and record, or cause to be made, executed, delivered and
recorded, any and all further instruments, certificates and other documents as
may, in the opinion of Lender, be necessary or desirable in order to complete,
perfect or continue and preserve the lien of the Mortgage. Upon any failure by
Borrower to do so, Lender may make, execute and record any and all such
instruments, certificates and other documents for and in the name of Borrower,
all at the sole expense of Borrower, and Borrower hereby appoints Lender the
agent and attorney-in-fact of Borrower to do so, this appointment being coupled
with an interest and being irrevocable. Without limitation of the foregoing,
Borrower irrevocably authorizes Lender at any time and from time to time to file
any initial financing statements, amendments thereto and continuation statements
deemed necessary or desirable by Lender to establish or maintain the validity,
perfection and priority of the security interests granted in the Mortgage, and
Borrower ratifies any such filings made by Lender prior to the date hereof.
 
Section 8.2  No Warranty by Lender.
 
 
By accepting or approving anything required to be observed, performed or
fulfilled by Borrower or to be given to Lender pursuant to this Agreement,
including any certificate, Survey, receipt, appraisal or insurance policy,
Lender shall not be deemed to have warranted or represented the sufficiency,
legality, effectiveness or legal effect of the same, or of any term, provision
or condition thereof and any such acceptance or approval thereof shall not be or
constitute any warranty or representation with respect thereto by Lender.
 
Section 8.3  Standard of Conduct of Lender.
 
 
Nothing contained in this Agreement or any other Loan Document shall limit the
right of Lender to exercise its business judgment or to act, in the context of
the granting or withholding of any advance or consent under this Agreement or
any other Loan Document, in a subjective manner, whether or not objectively
reasonable under the circumstances, so long as Lender’s exercise of its business
judgment or action is made or undertaken in good faith. Borrower and Lender
intend by the foregoing to set forth and affirm their entire understanding with
respect to the standard pursuant to which Lender’s duties and obligations are to
be judged and the parameters within which Lender’s discretion may be exercised
hereunder and under the other Loan Documents. As used herein, “good faith” means
honesty in fact in the conduct and transaction concerned.
 
Section 8.4  No Partnership.
 
 
Nothing contained in this Agreement shall be construed in a manner to create any
relationship between Borrower and Lender other than the relationship of borrower
and lender and Borrower and Lender shall not be considered partners or
co-venturers for any purpose on account of this Agreement.
 
Section 8.5  Severability.
 
 
In the event any one or more of the provisions of this Agreement or any of the
other Loan Documents shall for any reason be held to be invalid, illegal or
unenforceable, in whole or in part or in any other respect, or in the event any
one or more of the provisions of any of the Loan Documents operates or would
prospectively operate to invalidate this Agreement or any of the other Loan
Documents, then and in either of those events, at the option of Lender, such
provision or provisions only shall be deemed null and void and shall not affect
the validity of the remaining Obligations, and the remaining provisions of the
Loan Documents shall remain operative and in full force and effect and shall in
no way be affected, prejudiced or disturbed thereby.
 
 
PAGE 21

--------------------------------------------------------------------------------


 
 
Section 8.6  Notices.
 
 
All Notices required or which any party desires to give hereunder or under any
other Loan Document shall be in writing and, unless otherwise specifically
provided in such other Loan Document, shall be deemed sufficiently given or
furnished if delivered by personal delivery, by nationally recognized overnight
courier service or by certified United States mail, postage prepaid, addressed
to the party to whom directed at the applicable address set forth below (unless
changed by similar notice in writing given by the particular party whose address
is to be changed) or by facsimile. Any Notice shall be deemed to have been given
either at the time of personal delivery or, in the case of courier or mail, as
of the date of first attempted delivery at the address and in the manner
provided herein, or, in the case of facsimile, upon receipt; provided that
service of a Notice required by any applicable statute shall be considered
complete when the requirements of that statute are met. Notwithstanding the
foregoing, no notice of change of address shall be effective except upon actual
receipt. This Section shall not be construed in any way to affect or impair any
waiver of notice or demand provided in this Agreement or in any other Loan
Document or to require giving of notice or demand to or upon any Person in any
situation or for any reason.
 
 
The address and fax number of Borrower are:
 
ASF of Green Hills, LLC
205 Powell Place
Brentwood, TN 37027
Contact Name: Christopher J. Coates
Telephone: (615) 221-2262
Fax: (615) 371-3912
E-mail Address: ccoates@arclp.com
and
Contact Name: Murray Hatcher, Sr.
Telephone: (615) 369-0621
Fax: (615) 369-0622
E-mail Address: murray@chesapeakecentre.com


With a copy to:


D. Reed Houk
Adams and Reese / Stokes Bartholomew LLP
424 Church Street, Suite 2800
Nashville, Tennessee 37219
Telephone: (615) 259-1450
Fax: (615) 259-1470
reed.houk@arlaw.com


 
The address and fax number of Lender are:
 
American Retirement Corporation
Address: 111 Westwood Place, Suite 200
 
 
PAGE 22

--------------------------------------------------------------------------------


 
 
City/State/Zip: Brentwood, TN 37027
Contact Person: George Hicks
Telephone: (615)-221-2260
Fax: (615)-221-2269
E-mail Address (if applicable): ghicks@arclp.com


With a copy to:


Andrew Smith
Bass, Berry & Sims
315 Deaderick Street, Suite 2700
Nashville, Tennessee 37238
Telephone: (615)-742-6266
Fax: (615)-742-6293
 
And further copies to:
 
Bank of America, N.A. Bank of America, N.A.
414 Union Street
Nashville, TN 37219-1697
Senior Underwriter: Ms. Hope Walker
Phone: (615) 749-3023
Fax: (615) 749-4951
E-mail Address: hope.walker@bankofamerica.com


Construction Administration: Kathryn V. Traylor
1111 E. Main Street, 6th Floor
Richmond, VA. 23219
E-mail address: Kathryn.v.traylor@bankofamerica.com
Phone (804) 788-3873
Fax: (804) 788-2248


William W. Earthman, III
Boult, Cummings, Conners & Berry, PLC
1600 Division Street, Suite 700
Nashville, Tennessee 37203
Telephone: (615)-252-2304
Fax: (615)-252-6304


Section 8.7  Permitted Successors and Assigns; Disclosure of Information.
 
 
(a) Each and every one of the covenants, terms, provisions and conditions of
this Agreement and the Loan Documents shall apply to, bind and inure to the
benefit of Borrower, its successors and those assigns of Borrower consented to
in writing by Lender, and shall apply to, bind and inure to the benefit of
Lender and the endorsees, transferees, successors and assigns of Lender, and all
Persons claiming under or through any of them.
 
(b) Borrower agrees not to transfer, assign, pledge or hypothecate any right or
interest in any payment or advance due pursuant to this Agreement, or any of the
other benefits of this Agreement, without the prior written consent of Lender,
which consent may be withheld by Lender in its sole and absolute discretion. Any
such transfer, assignment, pledge or hypothecation made or attempted by Borrower
without the prior written consent of Lender shall be void and of no effect. No
consent by Lender to an assignment shall be deemed to be a waiver of the
requirement of prior written consent by Lender with respect to each and every
further assignment and as a condition precedent to the effectiveness of such
assignment.
 
 
PAGE 23

--------------------------------------------------------------------------------


 
 
(c) Lender may sell or offer to sell the Loan or interests therein to one or
more assignees or participants. Borrower shall execute, acknowledge and deliver
any and all instruments reasonably requested by Lender in connection therewith,
and to the extent, if any, specified in any such assignment or participation,
such assignee(s) or participant(s) shall have the same rights and benefits with
respect to the Loan Documents as such Person(s) would have if such Person(s)
were Lender hereunder. Lender may disseminate any information it now has or
hereafter obtains pertaining to the Loan, including any security for the Loan,
any credit or other information on the Property (including environmental reports
and assessments), Borrower, any of Borrower’s principals or any Guarantor, to
any actual or prospective assignee or participant, to Lender’s affiliates,
including Banc of America Securities LLC, to any regulatory body having
jurisdiction over Lender, to any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to Borrower and the
Loan, or to any other party as necessary or appropriate in Lender’s reasonable
judgment.
 
Section 8.8  Modification; Waiver.
 
 
None of the terms or provisions of this Agreement may be changed, waived,
modified, discharged or terminated except by instrument in writing executed by
the party or parties against whom enforcement of the change, waiver,
modification, discharge or termination is asserted. None of the terms or
provisions of this Agreement shall be deemed to have been abrogated or waived by
reason of any failure or failures to enforce the same.
 
Section 8.9  Third Parties; Benefit.
 
 
All conditions to the obligation of Lender to make advances hereunder are
imposed solely and exclusively for the benefit of Lender and its assigns
(including Bank of America, N.A.) and no other Persons shall have standing to
require satisfaction of such conditions in accordance with their terms or be
entitled to assume that Lender will refuse to make advances in the absence of
strict compliance with any or all thereof and no other Person shall, under any
circumstances, be deemed to be the beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender at any time in the sole
and absolute exercise of its discretion. The terms and provisions of this
Agreement are for the benefit of the parties hereto and, except as herein
specifically provided, no other Person shall have any right or cause of action
on account thereof.
 
Section 8.10  Rules of Construction.
 
 
The words “hereof,” “herein,” “hereunder,” “hereto,” and other words of similar
import refer to this Agreement in its entirety. The terms “agree” and
“agreements” mean and include “covenant” and “covenants.” The words “include”
and “including” shall be interpreted as if followed by the words “without
limitation.” The captions and headings contained in this Agreement are included
herein for convenience of reference only and shall not be considered a part
hereof and are not in any way intended to define, limit or enlarge the terms
hereof. All references (a) made in the neuter, masculine or feminine gender
shall be deemed to have been made in all such genders, (b) made in the singular
or plural number shall be deemed to have been made, respectively, in the plural
or singular number as well, (c) to the Loan Documents are to the same as
extended, amended, restated, supplemented or otherwise modified from time to
time unless expressly indicated otherwise, (d) to the Land, the Improvements or
the Property shall mean all or any portion of each of the foregoing,
respectively, and (e) to Articles, Sections and Schedules are to the respective
Articles, Sections and Schedules contained in this Agreement unless expressly
indicated otherwise.
 
 
PAGE 24

--------------------------------------------------------------------------------


 
 
Section 8.11  Counterparts.
 
 
This Agreement may be executed in any number of counterparts, each of which
shall be considered an original for all purposes; provided, however, that all
such counterparts shall together constitute one and the same instrument.
 
Section 8.12  Signs; Publicity.
 
 
At Lender’s request, Borrower shall place a sign at a location on the Property
satisfactory to Lender, which sign shall recite, among other things, that Lender
is financing the Construction of the Improvements. Borrower expressly authorizes
Lender to prepare and to furnish to the news media for publication from time to
time news releases with respect to the Property, specifically to include
releases detailing Lender’s involvement with the financing of the Property.
 
Section 8.13  Governing Law.
 
 
This Agreement shall be governed by and construed, interpreted and enforced in
accordance with the laws of the State.
 
Section 8.14  Time of Essence.
 
 
Time shall be of the essence for each and every provision of this Agreement of
which time is an element.
 
Section 8.15  Electronic Transmission of Data.
 
 
Lender and Borrower agree that certain data related to the Loan (including
confidential information, documents, applications and reports) may be
transmitted electronically, including transmission over the Internet. This data
may be transmitted to, received from or circulated among agents and
representatives of Borrower and/or Lender and their affiliates and other Persons
involved with the subject matter of this Agreement. Borrower acknowledges and
agrees that (a) there are risks associated with the use of electronic
transmission and that Lender does not control the method of transmittal or
service providers, (b) Lender has no obligation or responsibility whatsoever and
assumes no duty or obligation for the security, receipt or third party
interception of any such transmission, and (c) Borrower will release, hold
harmless and indemnify Lender from any claim, damage or loss, including that
arising in whole or part from Lender’s strict liability or sole, comparative or
contributory negligence, which is related to the electronic transmission of
data.
 
Section 8.16  Dispute Resolution.
 
 
(a)  Arbitration. Except to the extent expressly provided below, any Dispute
shall, upon the request of either party, be determined by binding arbitration in
accordance with the Federal Arbitration Act, Title 9, United States Code (or if
not applicable, the applicable state law), the then-current rules for
arbitration of financial services disputes of AAA and the “Special Rules” set
forth below. In the event of any inconsistency, the Special Rules shall control.
The filing of a court action is not intended to constitute a waiver of the right
of Borrower or Lender, including the suing party, thereafter to require
submittal of the Dispute to arbitration. Any party to this Agreement may bring
an action, including a summary or expedited proceeding, to compel arbitration of
any Dispute in any court having jurisdiction over such action. For the purposes
of this Dispute Resolution Section only, the terms “party” and “parties” shall
include any parent corporation, subsidiary or affiliate of Lender involved in
the servicing, management or administration of any obligation described in or
evidenced by this Agreement, together with the officers, employees, successors
and assigns of each of the foregoing.
 
 
PAGE 25

--------------------------------------------------------------------------------


 
 
(b)  Special Rules.
 
(i) The arbitration shall be conducted in any U.S. state where real or tangible
personal property collateral is located, or if there is no such collateral, in
the City and County where Lender is located pursuant to its address for notice
purposes in this Agreement.
 
(ii) The arbitration shall be administered by AAA, who will appoint an
arbitrator. If AAA is unwilling or unable to administer or legally precluded
from administering the arbitration, or if AAA is unwilling or unable to enforce
or legally precluded from enforcing any and all provisions of this Dispute
Resolution Section, then any party to this Agreement may substitute another
arbitration organization that has similar procedures to AAA and that will
observe and enforce any and all provisions of this Dispute Resolution Section.
All Disputes shall be determined by one arbitrator; however, if the amount in
controversy in a Dispute exceeds Five Million Dollars ($5,000,000), upon the
request of any party, the Dispute shall be decided by three arbitrators (for
purposes of this Agreement, referred to collectively as the “arbitrator”).
 
(iii) All arbitration hearings will be commenced within ninety (90) days of the
demand for arbitration and completed within ninety (90) days from the date of
commencement; provided, however, that upon a showing of good cause, the
arbitrator shall be permitted to extend the commencement of such hearing for up
to an additional sixty (60) days.
 
(iv) The judgment and the award, if any, of the arbitrator shall be issued
within thirty (30) days of the close of the hearing. The arbitrator shall
provide a concise written statement setting forth the reasons for the judgment
and for the award, if any. The arbitration award, if any, may be submitted to
any court having jurisdiction to be confirmed and enforced, and such
confirmation and enforcement shall not be subject to arbitration.
 
(v) The arbitrator will give effect to statutes of limitations and any waivers
thereof in determining the disposition of any Dispute and may dismiss one or
more claims in the arbitration on the basis that such claim or claims is or are
barred. For purposes of the application of the statute of limitations, the
service on AAA under applicable AAA rules of a notice of Dispute is the
equivalent of the filing of a lawsuit.
 
(vi) Any dispute concerning this arbitration provision, including any such
dispute as to the validity or enforceability of this provision, or whether a
Dispute is arbitrable, shall be determined by the arbitrator; provided, however,
that the arbitrator shall not be permitted to vary the express provisions of
these Special Rules or the Reservations of Rights in subsection (c) below.
 
(vii) The arbitrator shall have the power to award legal fees and costs pursuant
to the terms of this Agreement.
 
(viii) The arbitration will take place on an individual basis without reference
to, resort to, or consideration of any form of class or class action.
 
 
(c)  Reservations of Rights. Nothing in this Agreement shall be deemed to
(i) limit the applicability of any otherwise applicable statutes of limitation
and any waivers contained in this Agreement, or (ii) apply to or limit the right
of Lender (A) to exercise self help remedies such as (but not limited to)
setoff, or (B) to foreclose judicially or nonjudicially against any real or
personal property collateral, or to exercise judicial or nonjudicial power of
sale rights, (C) to obtain from a court provisional or ancillary remedies such
as (but not limited to) injunctive relief, writ of possession, prejudgment
attachment, or the appointment of a receiver, or (D) to pursue rights against a
party to this Agreement in a third-party proceeding in any action brought
against Lender in a state, federal or international court, tribunal or hearing
body (including actions in specialty courts, such as bankruptcy and patent
courts). Lender may exercise the rights set forth in clauses (A) through (D),
inclusive, before, during or after the pendency of any arbitration proceeding
brought pursuant to this Agreement. Neither the exercise of self help remedies
nor the institution or maintenance of an action for foreclosure or provisional
or ancillary remedies shall constitute a waiver of the right of any party,
including the claimant in any such action, to arbitrate the merits of the
Dispute occasioning resort to such remedies. No provision in the Loan Documents
regarding submission to jurisdiction and/or venue in any court is intended or
shall be construed to be in derogation of the provisions in any Loan Document
for arbitration of any Dispute.
 
 
PAGE 26

--------------------------------------------------------------------------------


 
 
(d)  Conflicting Provisions for Dispute Resolution. If there is any conflict
between the terms, conditions and provisions of this Section and those of any
other provision or agreement for arbitration or dispute resolution, the terms,
conditions and provisions of this Section shall prevail as to any Dispute
arising out of or relating to (i) this Agreement, (ii) any other Loan Document,
(iii) any related agreements or instruments, or (iv) the transaction
contemplated herein or therein (including any claim based on or arising from an
alleged personal injury or business tort). In any other situation, if the
resolution of a given Dispute is specifically governed by another provision or
agreement for arbitration or dispute resolution, the other provision or
agreement shall prevail with respect to said Dispute.
 
 
(e)  Jury Trial Waiver in Arbitration. By agreeing to this Section, the parties
irrevocably and voluntarily waive any right they may have to a trial by jury in
respect of any Dispute.
 
Section 8.17  Forum.
 
Borrower hereby irrevocably submits generally and unconditionally for itself and
in respect of its property to the jurisdiction of any state court or any United
States federal court sitting in the State specified in the governing law section
of this Agreement and to the jurisdiction of any state court or any United
States federal court sitting in the state in which any of the Property is
located, over any Dispute. Borrower hereby irrevocably waives, to the fullest
extent permitted by Law, any objection that Borrower may now or hereafter have
to the laying of venue in any such court and any claim that any such court is an
inconvenient forum. Borrower hereby agrees and consents that, in addition to any
methods of service of process provided for under applicable law, all service of
process in any such suit, action or proceeding in any state court or any United
States federal court sitting in the state specified in the governing law section
of this Agreement may be made by certified or registered mail, return receipt
requested, directed to Borrower at its address for notice set forth in this
Agreement, or at a subsequent address of which Lender received actual notice
from Borrower in accordance with the notice section of this Agreement, and
service so made shall be complete five (5) days after the same shall have been
so mailed. Nothing herein shall affect the right of Lender to serve process in
any manner permitted by Law or limit the right of Lender to bring proceedings
against Borrower in any other court or jurisdiction.


Section 8.18      WAIVER OF JURY TRIAL.
 
WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO ARBITRATE ANY
“DISPUTE” (FOR PURPOSES OF THIS SECTION, AS DEFINED IN SCHEDULE 1) AS SET FORTH
IN THIS AGREEMENT, TO THE EXTENT ANY “DISPUTE” IS NOT SUBMITTED TO ARBITRATION
OR IS DEEMED BY THE ARBITRATOR OR BY ANY COURT WITH JURISDICTION TO BE NOT
ARBITRABLE OR NOT REQUIRED TO BE ARBITRATED, BORROWER AND LENDER WAIVE TRIAL BY
JURY IN RESPECT OF ANY SUCH “DISPUTE” AND ANY ACTION ON SUCH “DISPUTE.” THIS
WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY BORROWER AND LENDER, AND
BORROWER AND LENDER HEREBY REPRESENT THAT NO REPRESENTATIONS OF FACT OR OPINION
HAVE BEEN MADE BY ANY PERSON OR ENTITY TO INDUCE THIS WAIVER OF TRIAL BY JURY OR
TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE PARTIES ENTERING INTO THE LOAN DOCUMENTS. BORROWER AND LENDER
ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER OF JURY TRIAL. BORROWER FURTHER REPRESENTS
AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND
IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE
OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN
FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH
COUNSEL.
 
 
PAGE 27

--------------------------------------------------------------------------------


 
 
Section 8.19  USA Patriot Act Notice.
 
Lender hereby notifies Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), Lender is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow Lender to identify Borrower in accordance
with the Act.
 
Section 8.20  Entire Agreement.
 
 
The Loan Documents constitute the entire understanding and agreement between
Borrower and Lender with respect to the transactions arising in connection with
the Loan, and supersede all prior written or oral understandings and agreements
between Borrower and Lender with respect to the matters addressed in the Loan
Documents. In particular, and without limitation, the terms of any commitment by
Lender to make the Loan are merged into the Loan Documents. Except as
incorporated in writing into the Loan Documents, there are no representations,
understandings, stipulations, agreements or promises, oral or written, with
respect to the matters addressed in the Loan Documents. If there is any conflict
between the terms, conditions and provisions of this Agreement and those of any
other instrument or agreement, including any other Loan Document, the terms,
conditions and provisions of this Agreement shall prevail.
 
 
[Signature Page Follows]
 
 
PAGE 28

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be
executed under seal as of the date first above written.
 
    

  BORROWER:  
 
ASF of Green Hills, LLC,
a Tennessee non-profit limited liability company
 
  By:
American Seniors Foundation, Inc.,
its sole member 
          By:       Name:  
 
  Title:          



 
    

  LENDER:  
 
American Retirement Corporation,
a Tennessee corporation
 
        By:     Name:     Title:          

 
 
PAGE 29

--------------------------------------------------------------------------------




Schedule 1
 
Definitions
 
Unless the context otherwise specifies or requires, the following terms shall
have the meanings herein specified, such definitions to be applicable equally to
the singular and the plural forms of such terms and to all genders:
 
“AAA” means the American Arbitration Association, or any successor thereof.
 
"Accumulated Interest" shall mean, as of any date of determination, and with
respect to either the Senior Note or the Subordinated Note, all unpaid interest
accrued in respect of the indebtedness evidenced by such Note other than Current
Interest.
 
“Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).
 
“Architect” means Earl Swensson Associates, its successors and permitted
assigns.
 
“Architect’s Contract” means the agreement dated September 1, 2005, by and
between Borrower, as owner, and the Architect, as architect, and any other
contract for architectural services relating to the Construction of the
Improvements between Borrower and an architect, and approved in writing by
Lender, as the same may be amended from time to time with the prior written
approval of Lender.
 
“Authorized Signers” means Christopher Coates or R. Murray Hatcher, or any other
representative of Borrower duly designated and authorized by Borrower to sign
draw requests in a writing addressed to Lender, which writing may include a draw
request in the form attached hereto as Schedule 2 and which must be approved and
consented to by George T. Hicks or H. Todd Kaestner of Lender prior to delivery
to Bank of America, N.A.
 
"Available Revenues" shall mean, for Borrower for any period, the sum of cash
and Cash Equivalents at the beginning of such period plus Cash Flow plus
Interest Expense (including, but not limited to, interest expense with respect
to the indebtedness evidenced by the Subordinated Note), excluding, however,
after such time as Borrower first achieves a Debt Service Coverage Ratio greater
than or equal to 1.1 to 1.0, a reserve of cash and Cash Equivalents in an amount
not to exceed $150,000.00.
 
“Banking Day” means any day that is not a Saturday, Sunday or banking holiday in
the State.
 
"Base Rate" shall mean an annual rate of interest equal to the BBA LIBOR Daily
Floating Rate (as defined in the Senior Note) plus two and one-fourth percentage
points (2.25%) per annum, as adjusted from time to time in the manner provided
for in the Senior Note.
 
“Borrower’s Deposit Account” means an account established by Lender with Bank of
America, N.A. pursuant to the terms of Section 4.3.
 
“Budget” means the breakdown of hard costs and soft costs attached hereto as
Schedule 3, as the same may be revised from time to time with the written
approval of Lender.
 
"Capital Expenditures" shall mean for any period, the aggregate capital
expenditures recorded by Borrower (including charges in respect of Capitalized
Lease Obligations exclusive of imputed interest on such Capitalized Lease
Obligations) that are made in accordance with a budget reviewed and approved by
Lender, all determined in accordance with GAAP.
 
 
SCHEDULE 1 - PAGE 1

--------------------------------------------------------------------------------


 
 
"Capitalized Lease" shall mean, as to any Person, any lease of property by such
Person as lessee that, in accordance with GAAP, either would be required to be
classified and accounted for as a capital lease on a consolidated balance sheet
of such Person or otherwise be disclosed as such in a note to such balance
sheet.
 
"Capitalized Lease Obligations" shall mean, as to any Person as of any date, the
amount of the obligation of the lessee under a Capitalized Lease that, in
accordance with GAAP, would appear on a consolidated balance sheet of such
Person in respect of such Capitalized Lease or otherwise be disclosed as such in
a note to such balance sheet.
 
"Cash Equivalents" shall mean, at any time, certificates of deposit or time
deposits having a maturity not exceeding ninety (90) days, and demand deposits,
that are fully insured by the Federal Deposit Insurance Corporation and that are
maintained with commercial banks organized and existing under, or chartered or
otherwise qualified to do business under, the laws of the United States of
America or any State thereof.
 
"Cash Flow" shall mean, for Borrower for any period, net income plus
depreciation plus amortization of intangible assets minus Capital Expenditures,
all determined in accordance with GAAP.
 
“Casualty” means any act or occurrence of any kind or nature that results in
damage, loss or destruction to the Property.
 
“Claim” means any liability, suit, action, claim, demand, loss, expense,
penalty, fine, judgment or other cost of any kind or nature whatsoever,
including fees, costs and expenses of attorneys, consultants, contractors and
experts.
 
“Closing Checklist” means that certain Closing Requirements and Checklist
setting forth the conditions for closing the Loan and recording the Mortgage.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Completion of Construction” means, with respect to the Construction of the
Improvements or any component thereof, the satisfaction of all of the conditions
of Section 5 of Schedule 5.
 
“Condemnation” means any taking of title to, use of, or any other interest in
the Property under the exercise of the power of condemnation or eminent domain,
whether temporarily or permanently, by any Governmental Authority or by any
other Person acting under or for the benefit of a Governmental Authority.
 
“Condemnation Awards” means any and all judgments, awards of damages (including
severance and consequential damages), payments, proceeds, settlements, amounts
paid for a taking in lieu of Condemnation, or other compensation heretofore or
hereafter made, including interest thereon, and the right to receive the same,
as a result of, or in connection with, any Condemnation or threatened
Condemnation.
 
“Construction Consultant” means a person or firm appointed or designated by
Lender from time to time to inspect the progress of the Construction of the
Improvements and the conformity of construction with the Plans and
Specifications, the Budget and the Project Schedule, and to perform such other
acts and duties for such other purposes as Lender may from time to time deem
appropriate or as may be required by the terms of this Agreement.
 
“Construction Contract” means the agreement dated October 20, 2005, by and
between Borrower, as owner, and the General Contractor, as general contractor,
and any other contract for the Construction of the Improvements between Borrower
and a contractor, and approved in writing by Lender, as the same may be amended
from time to time with the prior written approval of Lender.
 
“Construction of the Improvements” means the development of the Land and/or the
construction of the Improvements.
 
 
SCHEDULE 1 - PAGE 2

--------------------------------------------------------------------------------


 
 
"Contingent Obligations" shall mean, for any Person, any contingent obligation
calculated in accordance with GAAP, and in any event shall include (without
duplication) all indebtedness, obligations or other liabilities of such Person
guaranteeing or in effect guaranteeing the payment or performance of any
indebtedness, obligation or other liability, regardless of whether contingent
(collectively, the "primary obligations"), of any other Person (the "primary
obligor") in any manner, whether directly or indirectly, including any
indebtedness, obligation or other liability of such Person, (a) to purchase any
such primary obligation or any property constituting direct or indirect security
therefor, (b) to advance or supply funds (1) for the purchase or payment of any
such primary obligation or (2) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation, or (d)
otherwise to assure or hold harmless the owner of such primary obligation
against loss with respect thereto.
 
"Current Interest" shall mean, as of any date of determination, and with respect
to either the Senior Note or the Subordinated Note, the interest accrued in
respect of the indebtedness evidenced by such Note during the calendar month
then most recently ended.
 
"Debt Service Coverage Ratio" shall mean, for Borrower as of any date of
determination, the ratio of (i) net income plus depreciation plus amortization
of intangible assets, all determined in accordance with GAAP, to (ii) Interest
Expense (including, but not limited to, interest expense with respect to the
indebtedness evidenced by Subordinated Note) plus any scheduled principal
payments due on the Subordinated Note, calculated for the two (2) calendar
quarters then most recently ended.
 
"Default” means an event or circumstance that, with the giving of Notice or
lapse of time, or both, would constitute an Event of Default under the
provisions of this Agreement.
 
“Deferred Equity” has the meaning ascribed to such term in Schedule 5.
 
“Dispute” means any controversy, claim or dispute between or among the parties
to this Agreement, including any such controversy, claim or dispute arising out
of or relating to (a) this Agreement, (b) any other Loan Document, (c) any
related agreements or instruments, or (d) the transaction contemplated herein or
therein (including any claim based on or arising from an alleged personal injury
or business tort).
 
“Environmental Agreement” means the Environmental Indemnification and Release
Agreement of even date herewith by and between Borrower and Lender pertaining to
the Property, as the same may from time to time be extended, amended, restated
or otherwise modified.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Event of Default” means any event or circumstance specified in Article VI and
the continuance of such event or circumstance beyond the applicable grace and/or
cure periods therefor, if any, set forth in Article VI.
 
“Expenses” means all fees, charges, costs and expenses of any nature whatsoever
incurred at any time and from time to time (whether before or after an Event of
Default) by Lender in making, funding, administering or modifying the Loan, in
negotiating or entering into any “workout” of the Loan, or in exercising or
enforcing any rights, powers and remedies provided in the Mortgage or any of the
other Loan Documents, including attorneys’ fees, court costs, receiver’s fees,
management fees and costs incurred in the repair, maintenance and operation of,
or taking possession of, or selling, the Property.
 
“Force Majeure” means strikes, lock-outs, war, civil disturbance, natural
disaster, acts of terrorism or acts of God which cause a delay in Borrower’s
performance of an Obligation related to the work of construction; provided,
however, that (a) Borrower must give Notice to Lender within ten (10) days after
the occurrence of an event which it believes to constitute Force Majeure, (b) in
no event shall Force Majeure extend the time for the performance of an
Obligation by more than sixty (60) days, and (c) circumstances that can be
remedied or mitigated through the payment of money shall not constitute Force
Majeure hereunder to the extent such remedy or mitigation is deemed reasonable
by Lender in its sole discretion.
 
 
SCHEDULE 1 - PAGE 3

--------------------------------------------------------------------------------


 
 
"GAAP" shall mean generally accepted accounting principles in the United States
of America in effect from time to time.
 
“General Contractor” means American Constructors, Inc., its successors and
permitted assigns.
 
“Governmental Authority” means any governmental or quasi-governmental entity,
including any court, department, commission, board, bureau, agency,
administration, service, district or other instrumentality of any governmental
entity.
 
“Guarantor” means American Seniors Foundation, Inc., an Ohio non-profit
corporation, and its successors and assigns.
 
“Guaranty” means the Guaranty Agreement of even date herewith executed by
Guarantor for the benefit of Lender, as the same may from time to time be
extended, amended, restated, supplemented or otherwise modified.
 
"Indebtedness" shall mean, as to any Person, all items that in accordance with
GAAP would be shown on the balance sheet of such Person as a liability and in
any event shall include (without duplication) (a) indebtedness for borrowed
money or for notes, debentures or other debt securities, (b) notes payable and
drafts accepted representing extensions of credit whether or not representing
obligations for borrowed money, (c) reimbursement obligations in respect of
letters of credit issued for the account of such Person (including any such
obligations in respect of any drafts drawn thereunder), (d) liabilities for all
or any part of the deferred purchase price of property or services, including
any such liabilities in the form of deferred compensation payable to the sellers
thereof, (e) liabilities secured by any Lien on any property or asset owned or
held by such Person regardless of whether the indebtedness secured thereby shall
have been assumed by or is a primary liability of such Person, (f) Capitalized
Lease Obligations, and (g) Contingent Obligations.
 
“Improvements” means all on-site and off-site improvements to the Land for a 93
unit assisted living center together with an 18 unit Alzheimers' facility to be
constructed on the Land, together with all fixtures, tenant improvements and
appurtenances now or later to be located on the Land and/or in such
improvements.
 
“Insurance Proceeds” means the insurance claims under and the proceeds of any
and all policies of insurance covering the Property or any part thereof,
including all returned and unearned premiums with respect to any insurance
relating to such Property, in each case whether now or hereafter existing or
arising.
 
"Interest Expense" shall mean, for Borrower for any period, interest expense
with respect to the Note (including, but not limited to, interest expense with
respect to the indebtedness evidenced by the Subordinated Note), all determined
in accordance with GAAP.
 
"Investment" shall mean the making of any loan, advance, extension of credit or
capital contribution to, or the acquisition of any stock, bonds, notes,
debentures or other obligations or securities of, or the acquisition of any
other interest in or the making of any other investment in, any Person.
 
“Land” means the approximately 4.674 acre tract of land described in and
encumbered by the Mortgage.
 
“Laws” means all federal, state and local laws, statutes, rules, ordinances,
regulations, codes, licenses, authorizations, decisions, injunctions,
interpretations, orders or decrees of any court or other Governmental Authority
having jurisdiction as may be in effect from time to time.
 
 
SCHEDULE 1 - PAGE 4

--------------------------------------------------------------------------------


 
 
“Leases” means all leases, license agreements and other occupancy or use
agreements (whether oral or written), now or hereafter existing, which cover or
relate to the Property or any part thereof, together with all options therefor,
amendments thereto and renewals, modifications and guaranties thereof, including
any cash or security deposited under the Leases to secure performance by the
tenants of their obligations under the Leases, whether such cash or security is
to be held until the expiration of the terms of the Leases or applied to one or
more of the installments of rent coming due thereunder.
 
“Letter of Credit” means any letter of credit issued by Lender for the account
of Borrower or its nominee in connection with the Construction of the
Improvements, together with any and all extensions, renewals or modifications
thereof, substitutions therefor or replacements thereof.
 
"Lien" shall mean as to any asset, (a) any lien, charge, claim, mortgage,
security interest, pledge, hypothecation or other encumbrance of any kind with
respect to such asset, (b) any interest of a vendor or lessor under any
conditional sale agreement, Capitalized Lease or other title retention agreement
relating to such asset, (c) any reservation, exception, encroachment, easement,
right-of-way, covenant, condition, restriction, lease or other title exception
affecting such asset, or (d) any assignment, deposit, preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the Uniform
Commercial Code or comparable law of any jurisdiction).
 
“Loan” means the loan from Lender to Borrower, the repayment obligations in
connection with which are evidenced by the Note.
 
“Loan Amount” means sum of (a) the maximum principal amount of the Senior Note
and (b) the maximum principal amount of the Subordinated Note.
 
“Loan Documents” means this Agreement, the Note, the Mortgage, the Environmental
Agreement, the Guaranty, any application or reimbursement agreement executed in
connection with any Letter of Credit, and any and all other documents which
Borrower, Guarantor or any other party or parties have executed and delivered,
or may hereafter execute and deliver, to evidence, secure or guarantee the
Obligations, or any part thereof, as the same may from time to time be extended,
amended, restated, supplemented or otherwise modified.
 
"Material Adverse Effect" shall mean a material adverse effect on (a) the
properties, business, operations, or financial condition of Borrower or (b) the
ability of Borrower to perform its obligations under this Agreement, the Note
and the other Loan Documents to which it is a party.
 
“Mortgage” means collectively the Senior Mortgage and the Subordinated Mortgage.
 
“Net Proceeds,” when used with respect to any Condemnation Awards or Insurance
Proceeds, means the gross proceeds from any Condemnation or Casualty remaining
after payment of all expenses, including attorneys’ fees, incurred in the
collection of such gross proceeds.
 
“Note” means collectively the Senior Note and the Subordinated Note.
 
“Notice” means a notice, request, consent, demand or other communication given
in accordance with the provisions of Section 8.6 of this Agreement.
 
“Obligations” means all present and future debts, obligations and liabilities of
Borrower to Lender arising pursuant to, or on account of, the provisions of this
Agreement, the Note or any of the other Loan Documents, including the
obligations: (a) to pay all principal, interest, late charges, prepayment
premiums (if any) and other amounts due at any time under the Note; (b) to pay
all Expenses, indemnification payments, fees and other amounts due at any time
under the Mortgage or any of the other Loan Documents, together with interest
thereon as provided in the Mortgage or such Loan Document; (c) to pay and
perform all obligations of Borrower (or its affiliate) under any Swap Contract;
and (d) to perform, observe and comply with all of the terms, covenants and
conditions, expressed or implied, which Borrower is required to perform, observe
or comply with pursuant to the terms of the Mortgage or any of the other Loan
Documents.
 
 
SCHEDULE 1 - PAGE 5

--------------------------------------------------------------------------------


 
 
“Person” means an individual, a corporation, a partnership, a joint venture, a
limited liability company, a trust, an unincorporated association, any
Governmental Authority or any other entity.
 
“Plans and Specifications” means any and all plans and specifications prepared
in connection with the Construction of the Improvements and approved in writing
by Lender, as the same may from time to time be amended with the prior written
approval of Lender.
 
“Project Schedule” means the schedule for commencement and completion of the
Construction of the Improvements attached hereto as Schedule 4, as the same may
be revised from time to time with the written approval of Lender.
 
“Property” means the real and personal property conveyed and encumbered by the
Mortgage.
 
"Purchase Money Debt" shall mean (a) Indebtedness of Borrower that, within
thirty (30) days of the purchase of real property, equipment or other tangible
personal property in which Borrower at any time prior to such purchase had no
interest, is incurred to finance part or all of (but not more than) the purchase
price of such property, and that bears interest at a rate per annum that is
commercially reasonable at the time, and (b) Indebtedness that constitutes a
renewal, extension, refunding or refinancing of, but not an increase in the
principal amount of, Purchase Money Debt that is such by virtue of clause (a),
is binding only upon the obligor or obligors under the Purchase Money Debt being
renewed, extended or refunded and bears interest at a rate per annum that is
commercially reasonable at the time.
 
“Rents” means all of the rents, royalties, issues, profits, revenues, earnings,
income and other benefits of the Property or any part thereof, or arising from
the use or enjoyment of the Property or any part thereof, including all such
amounts paid under or arising from any of the Leases and all fees, charges,
accounts or other payments for the use or occupancy of rooms or other public
facilities within the Property or any part thereof.
 
"Restricted Payments" shall mean, as to any Person for any period:
 
(a) dividends, other distributions and other payments or deliveries of property
on account of the ownership interests in, or any warrants, options or other
rights in respect of any ownership interests in, such Person or its
Subsidiaries, now or hereafter outstanding, that are recorded by such Person and
its Subsidiaries on a consolidated basis (excluding any such dividends,
distributions and other payments made solely to such Person or a wholly-owned
Subsidiary of such Person by a Subsidiary of such Person),
 


(b) amounts paid to purchase, redeem, retire or otherwise acquire for value
ownership interests in, or any warrants, options or other rights in respect of
the ownership interests in, such Person or its Subsidiaries, now or hereafter
outstanding (excluding any such amounts paid solely to such Person or a
wholly-owned Subsidiary of such Person by a Subsidiary of such Person),


(c) any assets segregated or set apart (including any money or property
deposited with a trustee or other paying agent) by such Person or any of its
Subsidiaries for a sinking or analogous fund for the purchase, redemption or
retirement or other acquisition of any ownership interests in, or any warrants,
options or other rights in respect of any capital stock of or other ownership
interests in, such Person or its Subsidiaries, now or hereafter outstanding
(excluding any assets so segregated or set apart with respect to any stock,
warrants, options or other rights held by a wholly-owned Subsidiary of such
Person),
 
 
SCHEDULE 1 - PAGE 6

--------------------------------------------------------------------------------



 
(d) payments made or required to be made by such Person with respect to any
stock appreciation rights plan, equity incentive or achievement plan or any
similar plan and any assets segregated or set apart for such purposes (including
any money or property deposited with a trustee or other paying agent), and


(e) any payment, purchase, redemption or acquisition of Indebtedness
subordinated to the Indebtedness evidenced by the Note and any assets segregated
or set apart for such purposes (including any money or property deposited with a
trustee or other paying agent), excluding, however, regularly scheduled payments
made according to the stated terms of such subordinated Indebtedness;


all as determined in accordance with GAAP.


“Senior Mortgage” means the Deed of Trust, Assignment, Security Agreement and
Fixture Filing of even date herewith given by Borrower to Lender to secure the
Senior Note and the Obligations, as the same may from time to time be extended,
amended, restated, supplemented or otherwise modified.
 
“Senior Note” means the Promissory Note of even date herewith, in the maximum
principal amount of $26,250,000.00, made by Borrower payable to the order of
Lender, as the same may from time to time be extended, amended, restated,
supplemented or otherwise modified.
 
"Spread Rate" shall mean an annual rate of interest equal to one-fourth of one
percentage point (0.25%) per annum.
 
“State” means the State of Tennessee.
 
“Stored Materials” means building materials or furnishings that have not yet
been incorporated into the Improvements.
 
"Subordinated Indebtedness" means the indebtedness evidenced by the Subordinated
Note.
 
“Subordinated Mortgage” means the Deed of Trust, Assignment, Security Agreement
and Fixture Filing of even date herewith given by Borrower to Lender to secure
the Subordinated Note and the Subordinated Obligations, as the same may from
time to time be extended, amended, restated, supplemented or otherwise modified.
 
“Subordinated Note” means the Promissory Note of even date herewith, in the
maximum principal amount of $6,050,000.00, made by Borrower payable to the order
of Lender, as the same may from time to time be extended, amended, restated,
supplemented or otherwise modified.
 
"Subsidiary" shall mean, as to any Person (a) a corporation, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock having such power only by reason
of the occurrence of a contingency) to elect a majority of the board of
directors or other managers thereof are at the time owned, or the management of
which is otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person, or (b) a partnership in which such
Person is a general partner or the management of which is otherwise controlled,
directly or indirectly, through one or more intermediaries or both, by such
Person.
 
“Survey” means a map or plat of survey of the Land which conforms with Lender’s
survey requirements set forth in the Closing Checklist and with the “Minimum
Standard Detail Requirements for ALTA/ACSM Land Title Surveys” jointly
established and adopted by ALTA, ACSM and NSPS in 1999, and pursuant to Accuracy
Standards as adopted by ALTA, ACSM and NSPS and in effect on the date when the
Survey is certified to Lender in the form specified in the Closing Checklist.
 
 
SCHEDULE 1 - PAGE 7

--------------------------------------------------------------------------------


 
 
“Taxes” means all taxes and assessments whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, which at any time may be assessed,
levied, confirmed or imposed by any Governmental Authority or any communities
facilities or other private district on Borrower or on any of its properties or
assets or any part thereof or in respect of any of its franchises, businesses,
income or profits.
 


SCHEDULE 1 - PAGE 8

--------------------------------------------------------------------------------




Schedule 2
 
Form of Draw Request
 


 
DRAW REQUEST NO. _________
 
 

TO: BANK OF AMERICA, N.A. ("Lender")       LOAN NO.     PROJECT The Cumberland
at Green Hills LOCATION Burton Hills, Nashville, Tennessee BORROWER 
American Retirement Corporation
ASF of Green Hills, LLC
 
FOR PERIOD ENDING                

 
 
In accordance with those two (2) certain Construction Loan Agreements in the
amount of $_____________ dated ________, 2005, with one being between ASF of
Green Hills, LLC and American Retirement Corporation and the second between
American Retirement Corporation and Bank of America, N.A., the undersigned
jointly request that $______________________ be advanced from Loan proceeds. The
proceeds should be credited to the account of American Retirement Corporation,
Account No. 3253194544, at Bank of America, N.A.
 
 

  1. CURRENT DRAW REQUEST FOR HARD COSTS $               2. CURRENT DRAW REQUEST
FOR SOFT COSTS $                 3. TOTAL DRAW REQUEST $                

 
 

 
AUTHORIZED SIGNERS:
   
 
ASF of Green Hills, LLC
     
Dated:
     
 
Approved:
   
 
American Retirement Corporation
     
Dated:
             

 
 
SCHEDULE 2

--------------------------------------------------------------------------------




 
Schedule 3
 
Budget
 
 
 
SCHEDULE 3

--------------------------------------------------------------------------------




Schedule 4
 
Project Schedule
 


 
1.  Commencement.
 
Subject to Force Majeure, Borrower shall cause development of the Land to
commence no later than December 31, 2005, and shall cause Construction of the
Improvements to commence no later than February 7, 2006. In connection with the
foregoing, Borrower shall obtain from the appropriate government officials (i) a
grading permit on or before February 7, 2006 and (ii) a building permit on or
before February 7, 2006.
 
2.  Completion of Construction of All Improvements.
 
Subject to Force Majeure, Borrower shall cause Completion of Construction of all
of the Improvements to occur no later than August 27, 2007.
 
3.  Outside Date for Completion of Construction.
 
Regardless of the existence or non-existence or occurrence or non-occurrence of
Force Majeure, in no event shall Completion of Construction of the Improvements
occur later than the earliest of (i) the date of the maturity of the Loan, (ii)
November 27, 2007.
 


SCHEDULE 4

--------------------------------------------------------------------------------




Schedule 5
 
Additional Terms Regarding Advances
 
The conditions precedent to closing the Loan, recording the Mortgage and making
the first advance are set forth in the Closing Checklist. Subsequent advances of
the Loan shall be subject to the following additional terms and conditions:
 
1.  Advances Under the Budget.
 
 As listed in the Budget: (a) the “Total Costs” are the maximum costs
anticipated by Borrower for each item specified; (b) the “Total Budget” is the
maximum cost anticipated by Borrower for the Construction of the Improvements
and Borrower’s satisfaction of the other requirements of the Loan; (c) the “Loan
Proceeds” are the maximum amount to be advanced under the Loan; (d) “Upfront
Equity” is the amount that Borrower is required to pay toward the Total Costs;
and (e) “Deferred Equity” is an additional amount that Borrower is required to
pay toward the Total Costs as of the date indicated. Whenever Borrower is
required to pay any items from Upfront Equity or Deferred Equity, Lender, at its
option, may restrict or prohibit advances of the Loan for such items to the
extent that Upfront Equity or Deferred Equity is sufficient to pay such amounts.
Whenever Borrower’s Upfront Equity or Deferred Equity is on deposit with Lender,
Lender shall make all advances first from such equity based on the allocations
thereof set forth in the Budget. After the exhaustion of Upfront Equity or
Deferred Equity allocated to a given line item, Lender will advance Loan
proceeds for that line item pursuant to the Budget. Lender acknowledges and
agrees that the Upfront Equity and the Deferred Equity will be funded by
Borrower from proceeds under the Subordinated Note.
 
2.  Special Conditions to Second Advance [First Advance for Hard Costs].
 
  Prior to the second advance of the Loan [first advance for hard costs],
Borrower shall furnish the following items to Lender, all of which must be
satisfactory to Lender:
 
 (a)  The original title insurance policy insuring Lender’s interest under the
Mortgage, issued pursuant to the commitment for title insurance approved by
Lender prior to the closing of the Loan;
 
 (b)  Evidence of Borrower’s Upfront Equity investment in the Property of not
less than Three Million Six Hundred Thousand and No/100 Dollars ($3,600,000.00),
from sources other than proceeds from the Senior Note, in accordance with the
Budget;
 
3.  Additional Items Required for Each Advance.
 
 Lender shall not be obligated to make an advance of Loan proceeds until and
unless the following additional items shall have been received and approved by
Lender, as and to the extent required by Lender, prior to the date of the
advance:
 
 (a)  A notice of title continuation or an endorsement to the title insurance
policy with respect to the Land theretofore delivered to Lender, showing that
since the last preceding advance, there has been no change in the status of
title and no other exception not theretofore approved by Lender, which
endorsement shall have the effect of advancing the effective date of the policy
to the date of the advance then being made and increasing the coverage of the
policy by an amount equal to the advance then being made, if the policy does not
by its terms provide automatically for such an increase.
 
 (b)  Interim acknowledgments of payment and releases of liens from all Persons
who have furnished labor, materials and/or services in the Construction of the
Improvements, covering work performed, materials supplied and services rendered
through the date of the last preceding advance.
 
 
SCHEDULE 5 - PAGE 1

--------------------------------------------------------------------------------


 
 
 (c)  Soil compaction test reports, bearing capacity test reports and concrete
test reports.
 
 (d)  A foundation Survey and such other current Surveys as Lender may
reasonably request, in each instance disclosing no violation, encroachment or
other variance from applicable set-backs or other restrictions unless approved
in writing by Lender.
 
 (e)  Evidence that the Improvements have not been materially damaged by fire or
other Casualty unless Lender shall have received Insurance Proceeds, or
satisfactory assurance that it will receive such proceeds in a timely manner
pursuant to Section 4.10, sufficient in the judgment of Lender to effect a
satisfactory restoration and completion of the Improvements in accordance with
the terms of the Mortgage and this Agreement.
 
 (f)  Evidence that all work requiring inspection by any Governmental Authority
having or claiming jurisdiction has been duly inspected and approved by such
authority and by any rating or inspection organization, bureau, association or
office having or claiming jurisdiction.
 
 (g)  Evidence, including a report from the Construction Consultant, that all
work completed at the time of the application for an advance has been performed
in a good and workmanlike manner, that all materials and fixtures usually
furnished and installed at that stage of construction have been so furnished and
installed, that the Improvements can be completed in accordance with the Project
Schedule, and that the balance of the Loan proceeds then held by Lender and
available for advance pursuant to the terms of this Agreement, together with
other funds which Lender determines to be available to Borrower for such
purpose, are and will be sufficient to pay the cost of such completion.
 
4.  Conditions Precedent to All Advances.
 
  Lender shall not be obligated to make an advance of Loan proceeds unless the
following additional conditions shall have been satisfied or waived in writing
by Lender as of the date of each advance:
 
  (a)  No lien for the performance of work or supplying of labor, materials or
services shall have been filed against the Land and remain unsatisfied or
unbonded.
 
  (b)  No condition or situation shall exist at the Land which, in the
reasonable determination of Lender, constitutes a danger to or impairment of the
Property or presents a danger or hazard to the public.
 
  (c)  The representations and warranties made in Article III shall be true and
correct on and as of the date of the advance with the same effect as if made on
such date.
 
  (d)  All terms and conditions of the Loan Documents required to be met as of
the date of the applicable advance shall have been met to the satisfaction of
Lender.
 
  (e)  No Default or Event of Default shall have occurred and be continuing.
 
5.  Advances for Hard Costs.
 
  Lender shall make periodic advances for hard and soft costs as construction
progresses. Each advance shall be equal to Borrower’s total costs as reflected
in the applicable draw request, net of retainage in the amount of 10% for hard
costs, until Lender has disbursed an amount equal to 50% of all hard cost line
items in the Budget. Thereafter, each advance shall be equal to Borrower’s total
costs as reflected in the applicable draw request, net of retainage in the
amount of 5% for hard costs. The total costs of each request shall be funded by
(i) an advance under the Senior Note in an amount equal to the total costs of
each request, net of retainage as set forth above, multiplied by 91.2646%, and
(ii) an advance under the Subordinated Note in an amount equal to the total
costs of each request, net of retainage as set forth above, multiplied by
8.7354%. Lender shall not be obligated to make the final advance of the Loan for
hard costs unless the following additional conditions shall have been satisfied,
to the extent required by Lender:
 
 
SCHEDULE 5 - PAGE 2

--------------------------------------------------------------------------------


 
 
  (a)  The Construction Consultant and the Architect shall have certified to
Lender that construction has been completed in a good and workmanlike manner, in
accordance with applicable requirements of all Governmental Authorities and
substantially in accordance with the Plans and Specifications;
 
  (b)  To the extent required by applicable Governmental Authorities for the use
and occupancy of the Improvements, certificates of occupancy and other
applicable permits and releases shall have been issued with respect to the
Improvements and copies thereof have been furnished to Lender;
 
  (c)  Lender shall have received a satisfactory as-built Survey showing the
location of the Improvements;
 
  (d)  Lender shall have received a satisfactory final affidavit from the
General Contractor and full and complete releases of lien from the General
Contractor and each subcontractor of and supplier to the General Contractor with
respect to work performed and/on materials supplied in the Construction of the
Improvements;
 
  (e)  Lender shall have received a satisfactory set of as-built plans and
specifications for the Improvements;
 
  (f)  A valid notice of completion shall have been recorded;
 
  (g)  Lender shall have received a satisfactory endorsement to its title
insurance policy; and
 
  (h)  All other terms and conditions of this Agreement and the other Loan
Documents required to be met as of the date of the final advance of the Loan for
hard costs shall have been met to the satisfaction of Lender.
 
6.  Advances for Stored Materials.
 
 
 No advances will be made for Stored Materials unless (a) Borrower has good
title to the Stored Materials and has furnished satisfactory evidence of such
title to Lender, to the extent required by Lender, (b) the Stored Materials are
components in a form ready for incorporation into the Improvements and will be
so incorporated within a period of forty-five (45) days from the date of the
advance for the Stored Materials, (c) the Stored Materials are in Borrower’s
possession and are satisfactorily stored on the Land or at such other location
as Lender may approve, in each case with adequate safeguards to prevent
commingling with materials for other projects, (d) the Stored Materials are
protected and insured against loss, theft and damage in a manner and amount
satisfactory to Lender, (e) the Stored Materials have been paid for in full or
will be paid for in full from the funds to be advanced, (f) Lender has or will
have upon the payment for the Stored Materials from the advanced funds a
perfected, first priority security interest in the Stored Materials, (g) all
lien rights and claims of the supplier have been released or will be released
upon payment with the advanced funds, and (h) following the advance for the
Stored Materials, the aggregate amount of advances for Stored Materials that
have not yet been incorporated into the Improvements will not exceed Two Hundred
Thousand Dollars ($200,000.00).
 
7.   Advances for Soft Costs.
 
  Lender shall make periodic advances for soft costs, each in the amount
requested in the applicable draw request, without retainage.
 
 
SCHEDULE 5 - PAGE 3

--------------------------------------------------------------------------------


 
 
8.  Advances for Interest.
 
 
 Lender shall make periodic advances to pay interest as and when it becomes due.
Borrower hereby irrevocably authorizes Lender to make any interest payment on
Borrower’s behalf by debiting the interest reserve in the amount of the payment
and applying the debited amount to accrued and unpaid interest on the Loan.
 
9.  Account for Funding Advances.
 
 
 Subject to Lender’s right to advance Loan proceeds as provided in this
Agreement, Lender may make advances into Borrower’s Deposit Account. Borrower
hereby irrevocably authorizes Lender to deposit any advance to the credit of
Borrower in that account, by wire transfer or other deposit. Borrower further
irrevocably authorizes Lender to pay and reimburse itself for any Expenses
incurred by Lender by debit to such account. This account shall be used solely
for the payment of costs and other purposes associated with the Construction of
the Improvements, the Property and/or the Loan, and shall not be used for any
other purpose.
 


SCHEDULE 5 - PAGE 4

--------------------------------------------------------------------------------




Schedule 6
 
Leasing and Tenant Matters
 
1.  Representations and Warranties of Borrower Regarding Leases.
 
 Borrower represents and warrants that Borrower has delivered to Lender
Borrower’s standard form of tenant lease, and no Lease or lease guaranty
contains any option or right of first refusal to purchase all or any portion of
the Property or any present or future interest therein.
 
2.  Covenants of Borrower Regarding Leases and Rents.
 
 Borrower covenants that Borrower (a) will observe and perform all of the
obligations imposed upon the landlord in the Leases and will not do or permit to
be done anything to impair the security thereof; (b) will use its best efforts
to enforce or secure, or cause to be enforced or secured, the performance of
each and every obligation and undertaking of the respective tenants under the
Leases and will appear in and defend, at Borrower’s sole cost and expense, any
action or proceeding arising under, or in any manner connected with, the Leases;
(c) will not collect any of the Rents in advance of the time when the same
become due under the terms of the Leases; (d) will not discount any future
accruing Rents; (e) without the prior written consent of Lender, will not
execute any assignment of the Leases or the Rents; (f) other than in the
ordinary course of business, will not alter, modify or change the terms of the
Leases, or surrender, cancel or terminate the same without the prior written
consent of Lender; and (g) will execute and deliver, at the request of Lender,
all such assignments of the Leases and Rents in favor of Lender as Lender may
from time to time require.
 
3.  Leasing Guidelines.
 
 Borrower shall not enter into any Lease of space in the Improvements unless
approved or deemed approved by Lender prior to execution. The standard form of
tenant lease, and any revisions thereto, must have the prior written approval of
Lender. Lender shall be “deemed” to have approved any Lease that: (a) is on the
standard form lease approved by Lender with no deviations except as approved by
Lender; (b) is entered into in the ordinary course of business with a bona fide
unrelated third party tenant, and ASF, acting in good faith and exercising due
diligence, has determined that the tenant is financially capable of performing
its obligations under the Lease; (c) reflects an arm’s length transaction at
then-current market rate for comparable space; and (d) contains no right or
option to purchase the Property or any present or future interest therein. If
requested by Lender, Borrower shall provide to Lender a correct and complete
copy of each existing and future Lease, including any exhibits, and any
guaranty(ies) thereof, within seven (7) days after Lender’s request (for
existing Leases) or seven (7) days after execution (for future Leases).
 
4.  Delivery of Leasing Information and Documents.
 
 From time to time upon Lender’s request, Borrower shall promptly deliver to
Lender (a) complete executed originals of each Lease, including any exhibits
thereto and any guaranty(ies) thereof, (b) a complete rent roll of the Property
in such detail as Lender may require, together with such operating statements
and leasing schedules and reports as Lender may require, and (c) such other
information regarding tenants and prospective tenants and other leasing
information as Lender may request.
 


SCHEDULE 6

--------------------------------------------------------------------------------


 